EXHIBIT 10.1

 

--------------------------------------------------------------------------------

 

BRAZIL BUSINESS COMBINATION AGREEMENT

 

by and among

 

GLOBO COMUNICAÇÕES E PARTICIPAÇÕES S.A.,

 

THE NEWS CORPORATION LIMITED,

 

THE DIRECTV GROUP INC.,

 

DIRECTV LATIN AMERICA, LLC,

 

and

 

GLA BRASIL LTDA.

 

Dated as of October 8, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

BRAZIL BUSINESS COMBINATION AGREEMENT, dated as of October 8, 2004, by and among
Globo Comunicações e Participações S.A., a Brazilian sociedade anônima, The News
Corporation Limited, an Australian corporation, The DirecTV Group Inc. (formerly
known as Hughes Electronics Corporation), a Delaware corporation, DirecTV Latin
America, LLC, a Delaware limited liability company, and GLA Brasil Ltda., a
Brazilian limitada. Capitalized terms used herein without definition shall have
the meaning set forth in, and shall be construed and interpreted in accordance
with, Annex A.

 

W I T N E S S E T H:

 

A. DirecTV indirectly owns 100% of the Quotas of DTV Brasil through TV Capital
and GLA and Galaxy Investments, LLC.

 

B. Globo and News, together with Liberty, indirectly own 100% of the Quotas of
Sky Brasil.

 

C. Globo, News and DirecTV desire to agree on the terms and conditions for the
combination of Sky Brasil and DTV Brasil, including with respect to their common
ownership, governance and operation, subject to the terms and conditions of the
Participation Agreement, this Combination Agreement and the other Transaction
Agreements. Upon the consummation of the transactions contemplated by this
Combination Agreement, the Temporary Waiver will become permanent subject to,
and in accordance with, the Participation Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made herein and of the mutual benefits to be
derived herefrom, the Parties agree as follows:

 

1. Brazil Business Combination.

 

1.1 Acquisition of TV Capital by Sky Brasil. Upon the terms and subject to the
conditions set forth in this Combination Agreement, at the Closing, DirecTV and
DTVLA shall cause GLA and Galaxy Investments, LLC to contribute to Sky Brasil
all outstanding TV Capital Quotas and other equity interests (if any) in TV
Capital and DTV Brasil held by them, except that one TV Capital Quota shall be
transferred to each of the applicable Globo Affiliate and to GLA. In exchange
for such contribution and for any Subscriber Contribution effected pursuant to
Section 1.2, Sky Brasil shall issue to GLA such number of Sky Brasil Quotas as
represent 29.5% of the issued Quotas of Sky Brasil. Following such contribution
and the issue of such Quotas to GLA, GLA, News, Globo and Liberty shall
indirectly each hold approximately 29.5%, 35.4%, 28.0% and 7.1%, respectively,
of the issued Quotas of Sky Brasil, as calculated after giving effect to the
capitalization of the Quotaholder Funding issued prior to August 2003 but before
giving

 

i



--------------------------------------------------------------------------------

effect to any Quotaholder Funding capitalized or converted on the Value
Determination Date, and Sky Brasil shall hold the entire equity interest of the
DTV Brasil Group, except that GLA and the applicable Globo Affiliate shall also
each hold one TV Capital Quota and Sky Brasil shall also hold one DTV Brasil
Quota.

 

1.2 Closing Adjustment. Within 120 days after the Signing Date, or such other
period as the Parties may agree, Sky Brasil shall cause its auditors to prepare
and deliver to News, Globo, Liberty and DirecTV a report (the “Subscriber
Report”) setting out the number of Paying Subscribers of DTV Brasil as of the
Signing Date. In the event the Subscriber Report indicates that the number of
Paying Subscribers of DTV Brasil as of the Signing Date was less than 300,000,
DirecTV shall pay or cause to be paid to Sky Brasil at the Closing, as a capital
contribution, an amount equal to the Real Equivalent (converted at the average
of the buy and sell exchange rate listed as PTAX 800, option 5, as disclosed by
the Central Bank of Brazil on the Business Day immediately preceding the date of
payment), of $650.00 multiplied by the difference between 300,000 and the actual
number of Paying Subscribers of DTV Brasil as of the Signing Date, as shown on
the Subscriber Report (the “Subscriber Contribution”). No capital or convertible
securities shall be issued to GLA for the Subscriber Contribution, except as set
forth in Section 1.1, and, following such Subscriber Contribution, but before
giving effect to any Quotaholder Funding capitalized or converted on the Value
Determination Date, Globo shall continue to hold indirectly 28.0% of the issued
Quotas of Sky Brasil.

 

2. Closing.

 

2.1 Closing. Unless this Combination Agreement shall have been terminated
pursuant to Article 7, the closing of the transactions contemplated by this
Combination Agreement (the “Closing”) shall take place at 10:00 a.m., New York
City time, at the offices of Debevoise & Plimpton LLP, 919 Third Avenue, New
York, New York 10022, on the third Business Day following the date on which all
conditions precedent set forth in Article 6 have been satisfied or waived (other
than those conditions that by their terms are to be satisfied at the Closing,
but subject to the satisfaction or waiver of such conditions), or at such other
place or time or on such other date as the Parties may agree in writing. The
date on which the Closing actually occurs is referred to in this Combination
Agreement as the “Closing Date”. The Closing shall be deemed to occur and be
effective as of the close of business on the Closing Date.

 

2.2 Deliveries.

 

(a) At the Closing, the DTV Parties shall deliver, or cause to be delivered, to
the Sky Parties and Sky Brasil, in accordance with the terms of this Combination
Agreement, the following:

 

(i) evidence of the concurrent filing with the Junta Comercial do Estado de São
Paulo of the Amended TV Capital Articles of Association and the Amended DTV
Brasil Articles of Association, for the purpose of evidencing, inter alia, the
transfer to and the ownership by Sky Brasil of the TV Capital Quotas; and

 

ii



--------------------------------------------------------------------------------

(ii) each of the certificates and other documents to be delivered, or cause to
be delivered, by the DTV Parties pursuant to Section 6.2.

 

(b) At the Closing, the Sky Parties, as applicable, shall deliver, or cause to
be delivered, to the DTV Parties, in accordance with the terms of this
Combination Agreement, the following:

 

(i) evidence of the concurrent filing with the Junta Comercial do Estado de São
Paulo of the Closing Sky Brasil Articles of Association, in a form reasonably
agreeable to the Parties, for the purpose of evidencing, inter alia, the issue
of additional Sky Brasil Quotas to GLA; and

 

(ii) each of the certificates and other documents to be delivered, or caused to
be delivered by the Sky Parties pursuant to Section 6.3.

 

(c) Promptly upon receipt thereof, DirecTV, on the one hand, and the Sky
Parties, on the other hand, shall deliver to the other Parties hereto evidence
that the Amended TV Capital Articles of Association, the DTV Brasil Articles of
Association and the Closing Sky Brasil Articles of Association, as applicable,
filed with the Junta Comercial do Estado de São Paulo as contemplated in
Sections 2.2(a)(i) and 2.2(b)(i), have become effective.

 

3. Representations and Warranties of the Sky Parties.

 

Each of the Sky Parties represents and warrants to each DTV Party as of the date
hereof and as of the Closing (except to the extent any representation or
warranty is made as of a specified date, in which case such representation or
warranty shall be made as of such date), as follows (provided that, with respect
to any representation or warranty contained in this Article 3 that relates to
the Sky Parties (or their respective Affiliates), each Sky Party represents and
warrants solely as to itself (and, as applicable, its Affiliates), and makes no
representation or warranty with respect to, or on behalf of, any other Sky Party
or Affiliates thereof, and provided further that neither Sky Party makes any
representation or warranty with respect to Liberty or any Affiliate thereof).

 

3.1 Authorization, Etc.

 

(a) Such Sky Party and each Relevant Affiliate of such Sky Party has full
corporate, partnership or limited liability company power and authority to
execute and

 

iii



--------------------------------------------------------------------------------

deliver this Combination Agreement and the Ancillary Closing Agreements to which
it or any such Relevant Affiliate is or shall be a party, to perform such Sky
Party’s (and any such Relevant Affiliate’s) obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of this Combination Agreement and the Ancillary Closing
Agreements to which such Sky Party or any such Relevant Affiliate is or shall be
a party, the performance of such Sky Party’s (and such Relevant Affiliates’)
obligations hereunder and thereunder, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all requisite
corporate, partnership or limited liability company action of such Sky Party or
such Relevant Affiliates, as applicable. Such Sky Party has duly executed and
delivered this Combination Agreement, and on the Closing Date such Sky Party
(and each such Relevant Affiliate) will have duly executed and delivered the
Ancillary Closing Agreements to which it is or shall be a party. This
Combination Agreement constitutes, and each Ancillary Closing Agreement when so
executed and delivered will constitute, the legal, valid and binding obligation
of such Sky Party or such Relevant Affiliates, enforceable against such Sky
Party and, as applicable, such Relevant Affiliates in accordance with its terms.

 

(b) Each member of the Sky Brasil Group has full corporate or limited liability
company power and authority to execute and deliver the Ancillary Closing
Agreements to which it shall be a party, to perform its obligations thereunder
and to consummate the transactions contemplated thereby. The execution and
delivery of the Ancillary Closing Agreements to which it shall be a party, the
performance of its obligations thereunder, and the consummation of the
transactions contemplated thereby, have been duly authorized by all requisite
corporate or limited liability company action of such member of the Sky Brasil
Group, as applicable. On the Closing Date each such member of the Sky Brasil
Group will have duly executed and delivered the Ancillary Closing Agreements to
which it shall be a party. Each Ancillary Closing Agreement when so executed and
delivered shall constitute the legal, valid and binding obligation of each such
member of the Sky Brasil Group enforceable against it in accordance with its
terms.

 

3.2 Sky Brasil Equity Interests, Etc.

 

(a) The capital stock of Sky Brasil consists of 1,160,897,411 Sky Brasil Quotas,
except, as of Closing, for any additional Sky Brasil Quotas held by the existing
Quotaholders of Sky Brasil (the “Sky Brasil Quotaholders”). The Sky Brasil
Quotas set forth in Schedule 3.2(a) (i) are all the Sky Brasil Quotas owned
directly or indirectly by the Sky Parties and (ii) have been duly authorized and
validly issued and are fully paid and nonassessable. Subject to the immediately
following sentence, Schedule 3.2(a) contains a complete and correct description
of all the equity interests of Sky Brasil (including without limitation all
unconverted Quotaholder Funding), and each equity interest identified therein as
owned by a Sky Party or Affiliate thereof is owned,

 

iv



--------------------------------------------------------------------------------

beneficially and of record, by such Sky Party or Affiliate, in each case free
and clear of any Lien other than Permitted Liens. The Sky Parties shall have the
right to update Schedule 3.2(a) at Closing to reflect any additional Quotas or
other equity interests relating to unconverted Quotaholder Funding of Sky Brasil
held by the Sky Parties or Affliates thereof that are Sky Brasil Quotaholders at
Closing. Upon the filing of the Closing Sky Brasil Articles of Association with
the Junta Comercial do Estado de São Paulo at Closing, GLA will acquire good and
valid title to all of the Sky Brasil Quotas issued to it pursuant to Section
1.1, free and clear of any Lien other than Permitted Liens.

 

(b) Subject to the immediately following sentence, Schedule 3.2(b) contains a
complete and correct description of the Quotas or other equity interests that
are authorized and issued by each of the Sky Brasil Subs. The Sky Parties shall
have the right to update Schedule 3.2(b) at Closing to reflect any additional
Quotas or other equity interests relating to unconverted Quotaholder Funding of
any Sky Brasil Sub held by any member of the Sky Brasil Group at Closing. All of
the Quotas and other equity interests set forth in Schedule 3.2(b) (as such
Schedule may be updated at Closing) have been duly authorized and validly
issued, and are fully paid and nonassessable, and are owned beneficially and of
record by Sky Brasil or the Affiliate thereof specified in Schedule 3.2(b), free
and clear of any Liens other than Permitted Liens. Except for the Sky Brasil
Subs, Sky Brasil does not own any Quotas or other equity interests of any
Person. None of the members of the Sky Brasil Group is subject to any obligation
or requirement to provide funds to or make any investment (in the form of a
loan, capital contribution, guarantee or otherwise) in any Person.

 

(c) Except as set forth on Schedule 3.2(c), (i) except as provided under Law,
there are no preemptive or similar rights on the part of any holders of any
class of securities of any member of the Sky Brasil Group and (ii) except for
the unconverted Quotaholder Funding set forth in Schedule 3.2(a) (as such
Schedule may be updated at Closing) or as specifically provided in the Amended
Sky Brasil Quotaholders Agreement, the Participation Agreement or the
Organizational Documents of each of the members of the Sky Brasil Group, no
subscriptions, options, warrants, AFACs, conversion or other rights, agreements,
commitments, arrangements or understandings of any kind obligating any member of
the Sky Brasil Group or any other Person, contingently or otherwise, to issue or
sell, or cause to be issued or sold, any Quotas, shares or other equity
interests of such member of the Sky Brasil Group or any securities convertible
into or exchangeable for any such Quotas, shares or equity interests, are
outstanding, and no authorization therefor has been given. Except as
specifically provided in the Participation Agreement, the Amended Sky Brasil
Quotaholders Agreement or the Organizational Documents of any member of the Sky
Brasil Group, there are no outstanding contractual or other rights or
obligations to or of any member of the Sky Brasil Group or any other Person to
repurchase, redeem or otherwise acquire any outstanding Sky Brasil Quotas or
other equity interests of any member of the Sky Brasil Group.

 

v



--------------------------------------------------------------------------------

3.3 Corporate Status.

 

(a) Sky Brasil is a limitada duly organized and validly existing under the laws
of the Federative Republic of Brazil. Except as set forth in Schedule 3.3(a),
Promancor is a sociedade anônima duly organized and validly existing under the
laws of Uruguay and Net Sat USA is a corporation duly organized and validly
existing under the laws of Delaware. Except as set forth in Schedule 3.3(a),
each member of the Sky Brasil Group has corporate or full limited liability
company power and authority to conduct its business and to own or lease and to
operate its properties as and in the places where such business is conducted and
such properties are owned, leased or operated.

 

(b) Except as set forth in Schedule 3.3(b), each member of the Sky Brasil Group
is duly qualified or licensed to do business in each jurisdiction in which the
nature of its business or the properties owned or leased by it makes such
qualification or licensing necessary and in which the failure to so qualify or
be licensed would, individually or in the aggregate, be reasonably likely to
have a Sky Brasil Material Adverse Effect.

 

(c) Sky Brasil has made available to DirecTV complete and correct copies of the
Organizational Documents of each member of the Sky Brasil Group, as amended,
modified or waived through and in effect on the date hereof. Except as set forth
in Schedule 3.3(c), each of the Organizational Documents of each of the members
of the Sky Brasil Group is in full force and effect and none of the members of
the Sky Brasil Group is in violation of any of the provisions of its
Organizational Documents, except for violations that have not had and would not,
individually and in the aggregate, reasonably be expected to have or result in a
Sky Brasil Material Adverse Effect.

 

3.4 No Conflicts, Etc.

 

(a) Except as set forth in Schedule 3.4(a), the execution, delivery and
performance of this Combination Agreement and the Ancillary Closing Agreements
by the Sky Party or member of the Sky Brasil Group or Relevant Affiliate thereof
that is or will be a party thereto, and the consummation of the transactions
contemplated hereby and thereby, do not and will not violate, conflict with,
contravene, result in a violation or breach of, or default under (with or
without the giving of notice or the lapse of time or both), create in any other
Person a right or claim of termination, amendment, modification, acceleration or
cancellation of, or result in the creation of any Lien (or any obligation to
create any Lien) upon any of the properties or assets of any such Sky Party, any
of its Relevant Affiliates or any member of the Sky Brasil Group under, (i) any
provision of any of the Organizational Documents of such Sky Party, any of its
Relevant Affiliates or any member of the Sky Brasil Group or (ii) any Contract
(other than the Sky Brasil Material Contracts set forth on Schedule 3.8(a) and
the Sky Party Agreements set forth in Schedule 3.6(a)) to which such Sky Party,
any of its Relevant Affiliates or any

 

vi



--------------------------------------------------------------------------------

member of the Sky Brasil Group is a party or by which any of its properties or
assets may be bound, except, in the case of this clause (ii), for such
violations, breaches and defaults that, individually and in the aggregate, would
not reasonably be expected to have or result in a Sky Brasil Material Adverse
Effect.

 

(b) Except as set forth on Schedule 3.4(b), no Governmental Approval or other
Consent is required to be obtained or made by such Sky Party, any of its
Relevant Affiliates or any member of the Sky Brasil Group in connection with the
execution, delivery and performance of this Combination Agreement or any
Ancillary Closing Agreements to which such Sky Party, any of its Relevant
Affiliates or member of the Sky Brasil Group is a party or the consummation of
the transactions contemplated hereby or thereby, except for Consents the failure
of which to be made or obtained, individually and in the aggregate, would not
reasonably be expected to have or result in a Sky Brasil Material Adverse
Effect. The Parties shall have the right to update Schedule 3.4(b) at Closing
with respect to Governmental Approvals.

 

(c) The Transaction Agreements are the only agreements to which such Sky Party,
any of its Affiliates or, to the knowledge of the Sky Parties, any member of the
Sky Brasil Group is a party with respect to the transactions contemplated
thereby, other than (i) Contracts that do not, and will not, have any material
adverse effect in any way upon any right or obligation of DirecTV or any
Affiliate thereof under any Transaction Agreement and (ii) as otherwise agreed.

 

3.5 Absence of Changes. As of the date hereof, except as set forth in Schedule
3.5 or as specifically required by a Transaction Agreement, since March 1, 2004,
there has been no event, occurrence, fact, condition, change, development or
other effect that, individually or in the aggregate, has had or would be
reasonably expected to have or result in a Sky Brasil Material Adverse Effect,
provided that the incurrence of Non-Permitted Liabilities shall not be taken
into account in making such determination.

 

vii



--------------------------------------------------------------------------------

3.6 Affiliate Transactions.

 

(a) As of the date hereof, Schedule 3.6(a) sets forth (i) all Contracts,
transfers of assets, liabilities or other commitments or transactions, whether
or not entered into in the ordinary course of business, to or by which any
member of the Sky Brasil Group, on the one hand, and any Sky Party or other
current equity holder or (except in the case of Liberty) any of their respective
Affiliates, on the other hand (each, a “Sky Related Person”), are or have been a
party or by which the assets or properties of such member of the Sky Brasil
Group are bound or affected and that involve continuing rights, liabilities or
obligations, except for (A) any such Contracts, transfers, liabilities,
commitments or transactions that are not material to such member of the Sky
Brasil Group or otherwise to the business and operations of Sky Brasil, as
currently conducted and (B) the Sky Brasil Programming Agreements and (ii) any
guarantee of obligations of any member of the Sky Brasil Group by a Sky Related
Person and any guarantee by any member of the Sky Brasil Group of any
obligations of any Sky Related Person (all such Contracts, liabilities,
transfers, commitments, transactions or guarantees, including all amendments,
supplements and modifications thereto and waivers thereof, subject to the
exclusions described above, the “Sky Party Agreements”). No member of the Sky
Brasil Group is party to or bound by any Contract with any former (within the
past three years) equity holder of a member of the Sky Brasil Group that is not
on Arms-Length Terms.

 

(b) As of the Closing Date, the Sky Party Agreements set forth on Schedule
3.6(b) (the “Terminated Sky Party Agreements”) shall have been terminated and
shall be of no further force or effect, and no member of the Sky Brasil Group
shall have any Liability from or after Closing with respect to any Terminated
Sky Party Agreement or the termination or expiration thereof. As of the date
hereof, complete copies or summaries of all Sky Party Agreements (other than the
Terminated Sky Party Agreements) set forth or required to be set forth on
Schedule 3.6(b) (each, a “Continuing Sky Party Agreement”), have been made
available to DirecTV or its representatives. Each Continuing Sky Party Agreement
is in full force and effect and is a legal, valid and binding obligation of the
parties thereto, enforceable against each such party in accordance with its
terms, except, as of the Closing Date, for those Continuing Sky Party Agreements
that have expired in accordance with their terms. No member of the Sky Brasil
Group is in material breach or default under any Continuing Sky Party Agreement,
nor does there exist under any Continuing Sky Party Agreement any event or
condition that, after notice or lapse of time or both, would constitute or
result in a Sky Brasil Material Adverse Effect.

 

(c) Except as set forth on Schedule 3.6(c), as of the date hereof, no employee,
officer, director, agent or consultant of any member of the Sky Brasil Group has
received any advance or loan from any member of the Sky Brasil Group that is
outstanding (other than advances for business expenses in the ordinary course),
is a creditor of any member of the Sky Brasil Group or owns any interest in any
material asset of any member of the Sky Brasil Group.

 

viii



--------------------------------------------------------------------------------

(d) Sky Brasil Programming Agreements shall not constitute Sky Party Agreements,
and shall not be subject to the provisions of this Section 3.6, and shall not be
required to be listed on Schedule 3.6(a).

 

3.7 Licenses/Consents. As of the date hereof, except as would not, individually
and in the aggregate, reasonably be expected to have or result in a Sky Brasil
Material Adverse Effect, (i) each member of the Sky Brasil Group is in
compliance with the terms of all Consents from any and all Governmental
Authorities that are used or held for use in connection with, or are necessary
for the ownership, operation or conduct of, or otherwise material to, Sky’s
Brasil’s business and operations as currently conducted in the ordinary course
of business (the “Sky Brasil Licenses”) and (ii) none of the Sky Parties or any
member of the Sky Brasil Group has any Knowledge of any revocation,
cancellation, suspension, modification or nonrenewal of any such Sky Brasil
License (including as a result of the execution, delivery and performance of
this Combination Agreement and the Ancillary Closing Agreements by the Sky
Parties and their Relevant Affiliates, and the consummation of the transactions
contemplated hereby and thereby).

 

3.8 Material Contracts.

 

(a) Schedule 3.8(a) sets forth a complete and correct list (as of the date
hereof) of all Contracts relating to the acquisition, lease or servicing of
satellite transponders and other uplink and downlink arrangements to which each
member of the Sky Brasil Group is a party or by or under which each member of
the Sky Brasil Group is a beneficiary or any of its properties or assets are
bound (in each case as amended, supplemented, waived or otherwise modified
through the date of this Combination Agreement, collectively the “Sky Brasil
Material Contracts”), other than those Contracts that, individually and in the
aggregate, are not and would not reasonably be expected to have or result in
(including without limitation as a result of any termination, default or breach
thereof or thereunder) a Sky Brasil Material Adverse Effect.

 

(b) Except as set forth on Schedule 3.8(b), as of the date hereof, (i) no member
of the Sky Brasil Group is in breach or default under any Sky Brasil Material
Contract set forth or required to be set forth on Schedule 3.8(a), and (ii)
there does not exist under any Sky Brasil Material Contract set forth or
required to be set forth on Schedule 3.8(a) any event or condition that, after
notice or lapse of time or both, would constitute a breach or event of default
thereunder on the part of any member of the Sky Brasil Group or, to the
Knowledge of any Sky Party or any member of the Sky Brasil Group, any other
Person, except in the case of each of the foregoing clauses for such breaches,
defaults, events and conditions that, individually and in the aggregate, would
not reasonably be expected to have or result in a Sky Brasil Material Adverse
Effect.

 

ix



--------------------------------------------------------------------------------

3.9 Disclosure. As of the date hereof, to the Knowledge of the Sky Parties,
information relating to all material Liabilities of the Sky Brasil Group has
been made available to DirecTV or representatives thereof.

 

3.10 Brokers/Finders. All negotiations relating to this Combination Agreement
and the Ancillary Closing Agreements and the transactions contemplated hereby
and thereby have been carried on without the participation of any Person acting
on behalf of such Sky Party or its Controlled Affiliates in such a manner as to,
and the transactions contemplated hereby will not otherwise, give rise to any
valid claim against any DTV Party or member of the DTV Brasil Group or their
respective Controlled Affiliates for any brokerage or finder’s commission, fee
or similar compensation, or for any bonus payable to any officer, director,
employee, agent or representative of or consultant to any such party upon
consummation of the transactions contemplated hereby.

 

4. Representations and Warranties of the DTV Parties.

 

Each of the DTV Parties represents and warrants to each Sky Party as of the date
hereof and as of the Closing (except to the extent any representation or
warranty is made as of a specified date, in which case such representation or
warranty shall be made as of such date), as follows:

 

4.1 Authorization, Etc.

 

(a) Each of the DTV Parties and each of their Relevant Affiliates has full
corporate or limited liability company power and authority to execute and
deliver this Combination Agreement and the Ancillary Closing Agreements to which
it (or any such Relevant Affiliate) is or shall be a party, to perform its (and
any such Relevant Affiliate’s) obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Combination Agreement and the Ancillary Closing Agreements to
which such DTV Party (or any such Relevant Affiliate) is or shall be a party,
the performance of such DTV Party’s (and any such Relevant Affiliate’s)
obligations hereunder and thereunder, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all requisite
corporate or limited liability company action of such DTV Party or such Relevant
Affiliate, as applicable. Each of the DTV Parties has duly executed and
delivered this Combination Agreement, and on the Closing Date, each of the DTV
Parties and such Relevant Affiliates will have duly executed and delivered the
Ancillary Closing Agreements to which it is or shall be a party. This
Combination Agreement constitutes, and each Ancillary Closing Agreement when so
executed and delivered will constitute, the legal, valid and binding obligation
of the DTV Parties and such Relevant Affiliate, enforceable against the DTV
Parties and, as applicable, such Relevant Affiliate in accordance with its
terms.

 

x



--------------------------------------------------------------------------------

(b) Each member of the DTV Brasil Group has full corporate or limited liability
company power and authority to execute and deliver the Ancillary Closing
Agreements to which it shall be a party, to perform its obligations thereunder
and to consummate the transactions contemplated thereby. The execution and
delivery of the Ancillary Closing Agreements to which it shall be a party, the
performance of its obligations thereunder, and the consummation of the
transactions contemplated thereby, have been duly authorized by all requisite
corporate or limited liability company action of such member of the DTV Brasil
Group, as applicable. On the Closing Date each such member of the DTV Brasil
Group will have duly executed and delivered the Ancillary Closing Agreements to
which it is or shall be a party. Each Ancillary Closing Agreement when so
executed and delivered shall constitute the legal, valid and binding obligation
of such member of the DTV Brasil Group enforceable against it in accordance with
its terms.

 

4.2 DTV Brasil Equity Interests, Etc.

 

(a) The capital stock of TV Capital consists of 1,002,610,582 TV Capital Quotas,
and the capital stock of DTV Brasil consists of 97,105,642 DTV Brasil Quotas,
except, as of Closing, for any additional Quotas of TV Capital held by GLA and
any additional Quotas of DTV Brasil held by TV Capital. All such TV Capital
Quotas and all such DTV Brasil Quotas (i) are owned, directly or indirectly, by
DirecTV and DTVLA and (ii) have been duly authorized and validly issued and are
fully paid and nonassessable. Subject to the immediately following sentence,
Schedule 4.2(a) contains a complete and correct description of all the equity
interests of TV Capital and DTV Brasil (including without limitation all
unconverted Quotaholder Funding of each), each of which is owned, beneficially
and of record, by GLA, TV Capital or such other Person set forth therein, in
each case free and clear of any Lien other than Permitted Liens. The DTV Parties
shall have the right to update Schedule 4.2(a) at Closing to reflect any
additional Quotas or other equity interests relating to unconverted Quotaholder
Funding of TV Capital held by GLA, and any additional Quotas or other equity
interests relating to unconverted Quotaholder Funding of DTV Brasil held by TV
Capital, at Closing. Upon filing of the Amended and Restated TV Capital Articles
of Association with the Junta Comercial do Estado de São Paulo, Sky Brasil will
acquire good and valid title to all of the TV Capital Quotas, free and clear of
any Lien other than Permitted Liens. Except as set forth in Schedule 4.2(a), TV
Capital has good and valid title to all of the DTV Brasil Quotas, free and clear
of any Liens other than Permitted Liens.

 

(b) Subject to the immediately following sentence, Schedule 4.2(b) contains a
complete and correct description of the Quotas or other equity interests that
are authorized and issued by each of the DTV Brasil Subs. The DTV Parties shall
have the right to update Schedule 4.2(b) at Closing to reflect any additional
Quotas or other equity interests relating to unconverted Quotaholder Funding of
any DTV Brasil Sub held by any member of the DTV Brasil Group at Closing. All of
the Quotas and other equity

 

xi



--------------------------------------------------------------------------------

interests set forth in Schedule 4.2(b) (as such Schedule may be updated at
Closing) have been duly authorized and validly issued, and are fully paid and
nonassessable, and are owned beneficially and of record by DTV Brasil or the
Person specified in Schedule 4.2(b), free and clear of any Liens other than
Permitted Liens. Except as set forth in Schedule 4.2(b), no member of the DTV
Brasil Group (other than TV Capital) owns any Quotas or other equity interests
of any Person and TV Capital does not own any Quotas or other equity interests
of any Person other than DTV Brasil. Except as set forth in Schedule 4.2(b),
none of the members of the DTV Brasil Group is subject to any obligation or
requirement to provide funds to or make any investment (in the form of a loan,
capital contribution, guarantee or otherwise) in any Person.

 

(c) Except as set forth on Schedule 4.2(c), (i) except as provided under Law,
there are no preemptive or similar rights on the part of any holders of any
class of securities of any member of the DTV Brasil Group and (ii) except as
specifically provided in the Participation Agreement or the Organizational
Documents of each of the members of the DTV Brasil Group, no subscriptions,
options, warrants, AFACs, conversion or other rights, agreements, commitments,
arrangements or understandings of any kind obligating any member of the DTV
Brasil Group or any other Person, contingently or otherwise, to issue or sell,
or cause to be issued or sold, any Quotas, shares or other equity interests of
such member of the DTV Brasil Group, or any securities convertible into or
exchangeable for any such Quotas, shares or equity interests, are outstanding,
and no authorization therefor has been given. Except as specifically provided in
the Participation Agreement or the Organizational Documents of any member of the
DTV Brasil Group, there are no outstanding contractual or other rights or
obligations to or of any member of the DTV Brasil Group or any other Person to
repurchase, redeem or otherwise acquire any outstanding TV Capital Quotas, DTV
Brasil Quotas or other equity interests of any member of the DTV Brasil Group.

 

4.3 Corporate Status.

 

(a) TV Capital is a limitada duly organized and validly existing under the laws
of the Federative Republic of Brazil, and DTV Brasil is a limitada duly
organized and validly existing under the laws of the Federative Republic of
Brazil. Each member of the DTV Brasil Group has full limited liability company
power and authority to conduct its business and to own or lease and to operate
its properties as and in the places where such business is conducted and such
properties are owned, leased or operated.

 

(b) Each member of the DTV Brasil Group is duly qualified or licensed to do
business in each jurisdiction in which the nature of its business or the
properties owned or leased by it makes such qualification or licensing necessary
and in which the failure to so qualify or be licensed would, individually or in
the aggregate, be reasonably likely to have a DTV Brasil Material Adverse
Effect.

 

xii



--------------------------------------------------------------------------------

(c) DirecTV has delivered to the Sky Parties complete and correct copies of the
Organizational Documents of each member of the DTV Brasil Group, as amended,
modified or waived through and in effect on the date hereof. Each of the
Organizational Documents of each of the members of the DTV Brasil Group is in
full force and effect. None of the members of the DTV Brasil Group is in
violation of any of the provisions of its Organizational Documents, except for
violations that have not had and would not, individually and in the aggregate,
reasonably be expected to have or result in a DTV Brasil Material Adverse
Effect.

 

(d) At the Closing Date, no member of the DTV Brasil Group has filed for
bankruptcy, insolvency or composition with creditors (concordata).

 

(e) Galaxy Latin America Brasil Ltda. does not (i) conduct any business, (ii)
have any employees or (iii) own, hold or have any properties or assets (whether
tangible or intangible) or any liabilities or obligations of any nature
whatsoever, other than in the case of this clause (iii), (x) its ownership of
(1) a compression board and encoder parts, (2) an audio and video converter, (3)
a vectorscope, (4) an audio and video router, (5) an antenna and amplifier and
(6) a computer and other miscellaneous assets used in the ordinary course of
business by DTV Brasil and (y) liabilities (except for those relating to Tax)
associated with the Company’s formation or continuation of its corporate
existence.

 

4.4 No Conflicts, Etc.

 

(a) Except as set forth in Schedule 4.4(a), the execution, delivery and
performance of this Combination Agreement and the Ancillary Closing Agreements
by the DTV Party or member of the DTV Brasil Group or Relevant Affiliate thereof
that is or will be party thereto, and the consummation of the transactions
contemplated hereby and thereby, do not and will not violate, conflict with,
contravene, result in a violation or breach of or default under (with or without
the giving of notice or the lapse of time or both), create in any other Person a
right or claim of termination, amendment, modification, acceleration or
cancellation of, or result in the creation of any Lien (or any obligation to
create any Lien) upon any of the properties or assets of any such DTV Party, any
of its Relevant Affiliates or any member of the DTV Brasil Group under, (i) any
provision of any of the Organizational Documents of such DTV Party, such
Relevant Affiliate or member of the DTV Brasil Group or (ii) any Contract (other
than the DTV Brasil Material Contracts set forth on Schedule 4.8(a) and the DTV
Affiliate Agreements set forth on Schedule 4.6(a)) to which any DTV Party, any
of its Relevant Affiliates or any member of the DTV Brasil Group is a party or
by which any of its properties or assets may be bound, except, in the case of
this clause (ii), for such violations, breaches and defaults that, individually
and in the aggregate, would not reasonably be expected to have or result in a
DTV Brasil Material Adverse Effect.

 

xiii



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 4.4(b), no Governmental Approval or other
Consent is required to be obtained or made by any member of the DirecTV Group or
any Relevant Affiliate thereof in connection with the execution, delivery and
performance of this Combination Agreement or any Ancillary Closing Agreements to
which such member of the DirecTV Group or Relevant Affiliate is a party or the
consummation of the transactions contemplated hereby or thereby, except for
Consents the failure of which to be made or obtained, individually and in the
aggregate, would not reasonably be expected to have or result in a DTV Brasil
Material Adverse Effect. The Parties shall have the right to update Schedule
4.4(b) at Closing with respect to Governmental Approvals.

 

(c) The Transaction Agreements are the only agreements to which any DTV Party,
any of their Affiliates or, to the Knowledge of the DTV Parties, any member of
the DTV Brasil Group is a party with respect to the transactions contemplated
thereby, other than (i) Contracts that do not, and will not, have any material
adverse effect upon any right or obligation of any Sky Party or any Affiliate
thereof under any Transaction Agreements or any adverse effect upon any right or
obligation of any Sky Party or Affiliate thereof under the Agency Agreement or
any Related Agency Agreement, and (ii) as otherwise agreed.

 

4.5 Absence of Changes. As of the date hereof, except as set forth in Schedule
4.5 or as specifically required by a Transaction Agreement, since March 1, 2004,
there has been no event, occurrence, fact, condition, change development or
other effect that, individually or in the aggregate, has had or would be
reasonably expected to have or result in a DTV Brasil Material Adverse Effect,
provided that the incurrence of Non-Permitted Liabilities shall not be taken
into account in making such determination.

 

4.6 Affiliate Transactions.

 

(a) As of the date hereof, Schedule 4.6(a) sets forth (i) all Contracts,
transfers of assets, liabilities or other commitments or transactions, whether
or not entered into in the ordinary course of business, to or by which any
member of the DTV Brasil Group, on the one hand, and DirecTV, Darlene, News or
other current equity holder or (except in the case of Darlene) any of their
respective Affiliates, on the other hand (each, a “DTV Related Person”), are or
have been a party or by which the assets or properties of such member of the DTV
Brasil Group are bound or affected and that involve continuing rights,
liabilities or obligations, except for any such Contracts, transfers,
liabilities, commitments or transactions that are not material to such member of
the DTV Brasil Group or the DTV Brasil Business and (ii) any guarantee of
obligations of any member of DTV Brasil Group by a DTV Related Person and any
guarantee by any member of the DTV Brasil Group of any obligations of any DTV
Related Person (all such Contracts, liabilities, transfers, commitments,
transactions or guarantees, including all amendments, supplements and
modifications thereto and waivers thereof, subject to

 

xiv



--------------------------------------------------------------------------------

the exclusion described above, the “DTV Affiliate Agreements”). To the Knowledge
of DTV Brasil or any DTV Party, no member of the DTV Brasil Group is party to or
bound by any Contract with Darlene or any of its Affiliates. No member of the
DTV Brasil Group is a party to or bound by any Contract with any former (within
the past three years) equity holder of a member of the DTV Brasil Group that is
not on Arms-Length Terms.

 

(b) As of the Closing Date, the DTV Affiliate Agreements set forth on Schedule
4.6(b) (the “Terminated DTV Affiliate Agreements”) shall have been terminated
and shall be of no further force or effect, and no member of the DTV Brasil
Group shall have any Liability from or after Closing with respect to any
Terminated DTV Affiliate Agreement or the termination or expiration thereof. As
of the date hereof, complete copies or summaries of all DTV Affiliate Agreements
(other than the Terminated DTV Affiliate Agreements) set forth or required to be
set forth on Schedule 4.6(b) (each, a “Continuing DTV Affiliate Agreement”),
have been made available to the Sky Parties or their representatives. Each
Continuing DTV Affiliate Agreement is in full force and effect and is a legal,
valid and binding obligation of the parties thereto, enforceable against each
such party in accordance with its terms, except, as of the Closing Date, for
those Continuing DTV Affiliate Agreements that have expired in accordance with
their terms. No member of the DTV Brasil Group is in material breach or default
under any Continuing DTV Affiliate Agreement, nor does there exist under any
Continuing DTV Affiliate Agreement any event or condition that, after notice or
lapse of time or both, would constitute or result in a DTV Brasil Material
Adverse Effect.

 

(c) Except as set forth on Schedule 4.6(c), as of the date hereof, no employee,
officer, director, agent or consultant of any member of the DTV Brasil Group has
received any advance or loan from any member of the DTV Brasil Group that is
outstanding (other than advances for business expenses in the ordinary course),
is a creditor of any member of the DTV Brasil Group or owns any interest in any
material asset of any member of the DTV Brasil Group.

 

4.7 Licenses/Consents. As of the date hereof, except as would not, individually
and in the aggregate, reasonably be expected to have or result in a DTV Brasil
Material Adverse Effect, (i) each member of the DTV Brasil Group is in
compliance with the terms of all Consents from any and all Governmental
Authorities that are used or held for use in connection with, or are necessary
for the ownership, operation or conduct of, or otherwise material to, the DTV
Brasil Business (collectively, the “DTV Brasil Licenses”) and (ii) none of the
DTV Parties or any member of the DTV Brasil Group has any Knowledge of any
revocation, cancellation, suspension or modification or nonrenewal of any such
DTV Brasil License (including as a result of the execution, delivery and
performance of this Combination Agreement and the Ancillary Closing Agreements
by the DTV Parties and their Relevant Affiliates, and the consummation of the
transactions contemplated hereby and thereby).

 

xv



--------------------------------------------------------------------------------

4.8 Material Contracts.

 

(a) Schedule 4.8(a) sets forth a complete and correct list (as of the date
hereof) of all of the following Contracts to which each member of the DTV Brasil
Group is a party or by or under which each member of the DTV Brasil Group is a
beneficiary or any of its properties or assets are bound, in each case as
amended, supplemented, waived or otherwise modified through the date of this
Combination Agreement (collectively, the “DTV Brasil Material Contracts”):

 

(i) Contracts pursuant to which any member of the DTV Brasil Group acquires, or
has any rights or obligations to distribute or carry, Content, including
affiliate, distribution or similar Contracts (collectively, the “DTV Brasil
Programming Agreements”); and

 

(ii) Contracts relating to the acquisition, lease or servicing of satellite
transponders and other uplink and downlink arrangements (“DTV Brasil Transponder
Agreements”).

 

provided that, except for any Contracts relating to Televisa Content or Cisneros
Content, Schedule 4.8(a) shall not include those Contracts that, individually
and in the aggregate, (x) are not and would not reasonably be expected to have
or result in (including without limitation as a result of any termination,
default or breach thereof or thereunder) a DTV Brasil Material Adverse Effect
and (y) do not and will not affect in any way any right or obligation of any
member of the Globo Group under the Agency Agreement, any Related Agency
Agreement or the Parent Content Agreement.

 

(b) Except as set forth in Schedule 4.8(b), as of the date hereof (i) no member
of the DTV Brasil Group is in breach or default under any DTV Brasil Material
Contract set forth or required to be set forth in Schedule 4.8(a) and (ii) there
does not exist under any DTV Brasil Material Contract set forth or required to
be set forth in Schedule 4.8(a) any event or condition that, after notice or
lapse of time or both, would constitute a breach or event of default thereunder
on the part of any member of the DTV Brasil Group or, to the Knowledge of any
DTV Party or member of the DTV Brasil Group, any other Person, except in the
case of each of the foregoing clauses for such breaches, defaults, events and
conditions that, individually and in the aggregate, would not reasonably be
expected to have or result in a DTV Brasil Material Adverse Effect.

 

4.9 Disclosure. As of the date hereof, to the Knowledge of the DTV Parties,
information relating to all material Liabilities of the DTV Brasil Group has
been made available to News and Globo, or their respective representatives.

 

xvi



--------------------------------------------------------------------------------

4.10 Brokers/Finders. All negotiations relating to this Combination Agreement
and the Ancillary Closing Agreements and the transactions contemplated hereby
and thereby have been carried on without the participation of any Person acting
on behalf of any member of the DirecTV Group in such a manner as to, and the
transactions contemplated hereby will not otherwise, give rise to any valid
claim against any Sky Party or member of the Sky Brasil Group or their
respective Controlled Affiliates for any brokerage or finder’s commission, fee
or similar compensation, or for any bonus payable to any officer, director,
employee, agent or representative of or consultant to any such party upon
consummation of the transactions contemplated hereby.

 

5. Covenants.

 

5.1 Conduct of DTV Brasil Business.

 

(a) On and after the date hereof, and prior to the Closing, except as expressly
contemplated by this Combination Agreement or as otherwise expressly consented
to by Globo and News in writing, each of the DTV Parties will (with respect to
their ownership and operation of or participation in any member of the DTV
Brasil Group) and will cause the DTV Brasil Group to:

 

(i) (A) carry on the DTV Brasil Business (including without limitation with
respect to the preparation and filing of Tax Returns and payment of Taxes and
estimated Taxes and payments to employees and deemed employees) in the DTV
Brasil Ordinary Course of Business, (B) consult with Globo and News prior to the
incurrence of any material Liability outside of the DTV Brasil Ordinary Course
of Business; and (C) dedicate reasonable efforts to preserve the DTV Brasil
Business intact in all material respects, including maintaining all operating
facilities (including all uplink facilities) in good operating condition,
subject only to ordinary wear and tear; and

 

(ii) not amend the DTVLA Disclosure Statement and Plan of Reorganization in any
way that would affect any member of the DTV Brasil Group or that would
reasonably be expected to have or result in a DTV Brasil Material Adverse
Effect.

 

xvii



--------------------------------------------------------------------------------

(b) Notwithstanding Section 5.1(a) above, on and after the date hereof, and
prior to the Closing, except as expressly contemplated by this Combination
Agreement, as required by Law (in which case DirecTV shall notify the Sky
Parties as promptly as practicable) or as otherwise expressly consented to by
Globo and News in writing, the DTV Parties will not (with respect to their
ownership and, if applicable, operation of or participation in any member of the
DTV Brasil Group) and will cause each member of the DTV Brasil Group not to:

 

(i) issue or sell to any Person other than GLA,TV Capital or other member of the
DirecTV Group any Quotas or other equity securities of any member of the DTV
Brasil Group or any securities convertible into or exchangeable for any such
equity securities, or issue, sell, grant, or enter into any subscriptions,
options, warrants, conversion or other rights, agreements, commitments,
arrangements or understandings of any kind, contingently or otherwise, to
purchase or otherwise acquire any such equity securities, or any securities
convertible into or exchangeable for such equity securities, or effect any
recapitalization, reclassification, stock split or like change in the
capitalization of any member of the DTV Brasil Group, provided that in the event
any of the foregoing is issued to a member of the DirecTV Group other than
either GLA (with respect to securities of TV Capital) or a member of the DTV
Brasil Group (with respect to securities of any other member of the DTV Brasil
Group), it shall be transferred to GLA (in the case of securities of TV Capital)
or a member of the DTV Brasil Group (in the case of securities of any member of
the DTV Brasil Group other than TV Capital) by the Closing, provided further
that any such transfer to a member of the DTV Brasil Group shall be on terms no
less favorable to such member than Arms Length Terms;

 

(ii) declare, set aside, make or pay any dividend or other distribution in
respect of the capital stock of any member of the DTV Brasil Group or otherwise
purchase or redeem, directly or indirectly, any equity securities, repay any
loans or other amounts outstanding to any current or former shareholder or
Affiliate thereof, or (except upon prior consultation with Globo and News) make
any payments other than in the DTV Brasil Ordinary Course of Business;

 

(iii) enter into or assume any DTV Affiliate Agreement, or, assign, amend,
supplement, waive or otherwise modify any Continuing DTV Affiliate Agreement, in
each case on other than Arms Length Terms or that would affect any right or
obligation of any member of the Globo Group under the Agency Agreement, any
Related Agency Agreement or the Parent Content Agreement, provided that the DTV
Parties shall notify the Sky Parties upon taking any such action (whether or not
on Arm Length Terms) and, upon request by any Sky Party following such
notification, copies of such DTV Affiliate Agreements or assignments,
amendments, supplements, waivers or other modifications (whether or not on Arms
Length Terms) shall be provided to the Sky Parties;

 

(iv) except as permitted by clause (xi) below, enter into or assume any Contract
relating to the distribution or carriage of Content (including affiliate,
distribution or similar Contracts), or assign, amend, supplement, waive or
otherwise modify any DTV Brasil Programming Contract in any way that

 

xviii



--------------------------------------------------------------------------------

would affect any rights or obligations of any member of the Globo Group under
the Agency Agreement, any Related Agency Agreement or the Parent Content
Agreement, or extend or renew beyond the Closing any of the foregoing;

 

(v) acquire, whether by merging or consolidating with, or by purchasing all or
substantially all of the assets of, or by any other manner, any business, or any
Person or division thereof, or, except in the DTV Brasil Ordinary Course of
Business for consideration on an aggregate annual basis of R$5,000,000 or less
(in each case or the foreign currency equivalent thereof), acquire any assets;

 

(vi) transfer, assign, mortgage, pledge, hypothecate, grant any security
interest in, or otherwise subject to any other Lien (other than Permitted
Liens), any of its operating facilities or other material assets;

 

(vii) transfer the net operating loss carryforwards of any member of the DTV
Brasil Group out of the DTV Brasil Group;

 

(viii) cause or permit any amendment, supplement, waiver or modification to or
of any of its Organizational Documents that would reasonably be expected,
individually or in the aggregate, to result in a DTV Brasil Material Adverse
Effect;

 

(ix) adopt a plan of complete or partial liquidation, dissolution, merger or
consolidation, or effect any recapitalization, reclassification, restructuring
or other reorganization of any member of the DTV Brasil Group

 

(x) commence the carriage of any Brazilian Content, Televisa Content or Cisneros
Content or enter into any Contract relating to the distribution or carriage of
such Content (including affiliate, distribution or similar Contracts) that does
not permit the applicable member of the DTV Brasil Group to immediately cease
performance thereunder without liability, commitment or obligation; or

 

(xi) agree or otherwise commit to take any of the actions described in the
foregoing paragraphs (i) through (xi).

 

5.2 Conduct of Sky Brasil Business.

 

(a) On and after the date hereof, and prior to the Closing, except as expressly
contemplated by this Combination Agreement, or as otherwise expressly consented
to by DirecTV in writing, each of the Sky Parties will (with respect to its
ownership and, as applicable, operation of or participation in any member of the
Sky Brasil Group) and will cause the Sky Brasil Group to (A) carry on its
business (including

 

xix



--------------------------------------------------------------------------------

without limitation with respect to the preparation and filing of Tax Returns and
payment of Taxes and estimated Taxes and payments to employees and deemed
employees) in the ordinary course, (B) consult with DirecTV prior to the
incurrence of any material Liability outside of the ordinary course of business
(provided that (i) Quotaholder Funding in accordance with the Amended Sky Brasil
Quotaholders Agreement and (ii) the dissolution of Promancor shall be considered
ordinary course of business); and (C) dedicate reasonable efforts to preserve
the business of Sky Brasil intact in all material respects, including
maintaining all operating facilities (including all uplink facilities) in good
operating condition subject only to ordinary wear and tear; and

 

(b) Notwithstanding Section 5.2(a) above, on and after the date hereof, and
prior to the Closing, except as expressly contemplated by this Combination
Agreement or the Participation Agreement, as required by Law (in which case the
Sky Parties shall notify DirecTV as promptly as practicable) or as otherwise
expressly consented to by DirecTV in writing, the Sky Parties will not (with
respect to their ownership and, if applicable, operation of or participation in
any member of the Sky Brasil Group) and will cause each member of the Sky Brasil
Group not to:

 

(i) issue or sell to any Person other than a Sky Brasil Quotaholder or Affiliate
thereof or member of the Sky Brasil Group any Sky Brasil Quotas or any other
equity securities of any member of the Sky Brasil Group or any securities
convertible into or exchangeable for any such equity securities, or issue, sell,
grant, or enter into any subscriptions, options, warrants, conversion or other
rights, agreements, commitments, arrangements or understandings of any kind,
contingently or otherwise, to purchase or otherwise acquire any such equity
securities, or any securities convertible into or exchangeable for such equity
securities, or effect any recapitalization, reclassification, stock split or
like change in the capitalization of any member of the Sky Brasil Group;

 

(ii) declare, set aside, make or pay any dividend or other distribution in
respect of the capital stock of any member of the Sky Brasil Group or otherwise
purchase or redeem, directly or indirectly, any equity securities, repay any
loans or other amounts outstanding to any current or former shareholder or
Affiliate thereof, or (except upon prior consultation with DirecTV) make any
payments other than in the ordinary course of business of Sky Brasil;

 

(iii) enter into or assume any Sky Party Agreement, or assign, amend,
supplement, waive or otherwise modify any Continuing Sky Party Agreement, in
each case on other than Arms Length Terms, provided that the Sky Parties shall
notify DirecTV upon taking any such action (whether or not on Arm Length Terms)
and, upon request by DirecTV following such notification, copies of such Sky
Party Agreements or assignments, amendments, supplements, waivers or other
modifications (whether or not on Arms Length Terms) shall be provided to
DirecTV;

 

xx



--------------------------------------------------------------------------------

(iv) transfer, assign, mortgage, pledge, hypothecate, grant any security
interest in, or otherwise subject to any other Lien (other than Permitted
Liens), any of its operating facilities or other material assets;

 

(v) transfer the net operating loss carryforwards of any member of the Sky
Brasil Group out of the Sky Brasil Group

 

(vi) cause or permit any amendment, supplement, waiver or modification to or of
any of its Organizational Documents that would reasonably be expected,
individually or in the aggregate, to result in a Sky Brasil Material Adverse
Effect;

 

(vii) adopt a plan of complete or partial liquidation, dissolution, merger or
consolidation, or effect any recapitalization, reclassification, restructuring
or other reorganization of any member of the Sky Brasil Group, other than the
dissolution of Promancor; or

 

(viii) agree or otherwise commit to take any of the actions described in the
foregoing paragraphs (i) through (viii).

 

5.3 No Solicitation. During the term of this Combination Agreement:

 

(a) News and the DTV Parties shall not, and shall cause each of their respective
Affiliates, each member of the DTV Brasil Group, and each officer, director,
employee and representative of any of the foregoing not to, directly or
indirectly solicit, initiate, engage or encourage any inquiries or proposals
for, or enter into or continue any discussions with respect to, any matters
contemplated by this Combination Agreement, including a merger or other business
combination including any member of the DTV Brasil Group, the acquisition by any
Person of any of the TV Capital Quotas or the DTV Brasil Quotas or all or
substantially all of the DTV Brasil Business or of a material portion of the
assets of any member of the DTV Brasil Group (an “Alternative Transaction”).
News and DirecTV shall promptly notify the Sky Parties of any inquiry or
proposal received by any of them, any Affiliate thereof, any member of the DTV
Brasil Group, or officer, director, employee or representative of any of the
foregoing, with respect to any such Alternative Transaction. News and DirecTV
shall immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any Person other than Globo and Liberty in
respect of any Alternative Transaction.

 

(b) Each of the Sky Parties shall not, and shall cause each of its Affiliates,
each member of the Sky Brasil Group and each officer, director, employee and
representative of any of the foregoing not to, directly or indirectly solicit,
initiate, engage

 

xxi



--------------------------------------------------------------------------------

or encourage any inquiries or proposals for, or enter into or continue any
discussions with respect to, any Alternative Transaction (as defined above
except with respect to Sky Brasil instead of the DTV Brasil Group). Each Sky
Party shall promptly notify the other Parties hereto of any inquiry or proposal
received by it, any Affiliate thereof, any member of the Sky Brasil Group, or
officer, director, employee or representative of any of the foregoing, with
respect to any such Alternative Transaction. Each Sky Party shall immediately
cease and cause to be terminated any existing activities, discussions or
negotiations with any Person other than each other, Liberty and the DTV Parties
in respect of any such Alternative Transaction.

 

5.4 Reasonable Best Efforts; Governmental Approvals.

 

(a) Subject to Section 5.4(c), each of the Parties shall cooperate with one
another and use all reasonable best efforts to prepare all necessary
documentation (including furnishing all information required under the
communications and competition Laws of Brazil), to effect and obtain promptly
all applicable Governmental Approvals and notifications necessary to consummate
the transactions contemplated by this Combination Agreement and the other
Transaction Agreements. Each of the Parties shall provide the other Parties with
copies of all filings made by such Party or any of its Affiliates (and the Sky
Parties shall provide DirecTV with copies of filings made by members of the Sky
Brasil Group, and DirecTV shall provide the Sky Parties with copies of filings
made by members of the DTV Brasil Group) with any Governmental Authority and,
upon request, any other information supplied by such Party or any of its
Affiliates (or Sky Brasil or DTV Brasil, as applicable) to a Governmental
Authority, in each case in connection with this Combination Agreement or any
other Transaction Agreement and the transactions contemplated hereby or thereby.

 

(b) Subject to Section 5.4(c), the Parties will jointly determine who shall lead
all filings and conversations with, responses to, and all other communication
with the Governmental Authorities in Brazil relating to the consummation of the
transactions contemplated by this Combination Agreement or any other Transaction
Agreements. Each of the Parties shall: (i) consult with one another prior to any
filing or application relating to the transactions contemplated by this
Combination Agreement or any other Transaction Agreement, (ii) share all
relevant information relating to such filings and conversations, and (iii)
provide each other with advance notice of any meetings regarding such filings or
other communications and, at any other Party’s request, the opportunity to
participate in such meetings and conversations. Notwithstanding the foregoing,
nothing in this Section 5.4 shall be construed to restrict the ability of any
Party or any of its Affiliates to comply with applicable Laws (provided that the
other Parties, as far as practicable, are given reasonable notice and reasonable
ability to consult before any such compliance is effected).

 

xxii



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Combination Agreement or
any other Transaction Agreement, none of the Parties shall be required to agree
to any restrictions on its business or that of any of its Affiliates or any
member of the DTV Brasil Group or the Sky Brasil Group in order to gain any
Governmental Approval necessary for the consummation of the transactions
contemplated hereby or by any other Transaction Agreement. In the event that any
Governmental Authority proposes to impose any such restrictions or requires
concessions on the business of Sky Brasil, the DTV Brasil or the Combined
Businesses in order to gain any Governmental Approval and such restrictions and
concessions, individually and in the aggregate, do not and will not, in Globo’s
good-faith view, directly or indirectly adversely affect or otherwise affect in
any material respect any member of the Globo Group (by including a position
inconsistent with any position taken by any member of the Globo Group to any
Governmental Authority) (collectively, the “Non-Globo Restrictions”), News and
DirecTV each shall have the right to determine, in its reasonable discretion
after consultation with Globo, whether or not to accept such Non-Globo
Restrictions that would apply to News or DirecTV, as appropriate, and shall
negotiate such Non-Globo Restrictions (but only so long and to the extent that
such restrictions and concessions continue, individually and in the aggregate,
to constitute Non-Globo Restrictions) with the relevant authorities on behalf of
the Parties, provided that Globo shall determine, in its sole discretion,
whether or not to accept, and shall negotiate, all restrictions and concessions
relating to Sky Brasil, DTV Brasil or the Combined Businesses to the extent any
such restriction or concession does not constitute a Non-Globo Restriction.

 

(d) The Parties further agree that each Party is fully and solely responsible
for the supply of any information relating to such Party or any of its
Affiliates requested by CADE (or any other Governmental Authority) in connection
with the filings hereunder, and that any penalty imposed by CADE under Law No.
8884/94 or by any other Governmental Authority for failure to provide such
information shall be borne by the Party that failed to comply with such law
which Party shall indemnify, promptly defend and hold the other Parties harmless
from any penalty or liability arising therefrom.

 

5.5 Further Assurances. From time to time, each Party shall execute and deliver
or cause to be executed and delivered such additional instruments, documents,
conveyances or assurances and take or cause to be taken such other actions as
shall be necessary, or otherwise reasonably be requested by any other Party, to
confirm and assure the rights and obligations provided for in this Combination
Agreement or any Ancillary Closing Agreement and render effective the
consummation of the transactions contemplated hereby or thereby, or otherwise to
carry out the intent and purposes of this Combination Agreement and the
Ancillary Closing Agreements. Each Party shall furnish to the other Parties such
reasonable assistance as such other Party may reasonably request in connection
with the foregoing.

 

xxiii



--------------------------------------------------------------------------------

5.6 Licenses. The DTV Parties and the Sky Parties shall cause each member of the
DTV Brasil Group and the Sky Brasil Group, respectively, to maintain and comply
with all terms of the DTV Brasil Licenses or Sky Brasil Licenses, as applicable,
except to the extent any failure to maintain or comply would not reasonably be
expected to have or result in a DTV Brasil Material Adverse Effect or Sky Brasil
Material Adverse Effect, as applicable.

 

5.7 Liabilities. Effective at Closing, the Parties shall cause Sky Brasil and
DTV Brasil to keep each Party regularly informed as to each Liability of Sky
Brasil (or any other member of the Sky Brasil Group) or DTV Brasil (or any other
member of the DTV Brasil Group), as applicable, relating to any period prior to
the Signing Date and each Non-Permitted Liability that becomes due or is
otherwise paid by or on behalf of Sky Brasil (or any other member of the Sky
Brasil Group) or DTV Brasil (or any other member of the DTV Brasil Group), as
applicable, on or after the Signing Date.

 

5.8 Actions by Affiliates/Affiliate Transactions.

 

(a) Where any provision of this Combination Agreement indicates or requires that
an Affiliate of any DTV Party shall take any specified action (or refrain from
taking any specified action), then, regardless of whether this Combination
Agreement specifically provides that any DTV Party do so, DirecTV shall, and
shall cause DTVLA to, cause, such Affiliate or Affiliates, as the case may be,
to take or refrain from taking such action (including, in the case of DirecTV,
causing DTVLA or GLA as its Affiliates to take or refrain from taking such
action). Each of the DTV Parties shall be responsible for the failure of any of
its Affiliates (including, in the case of DirecTV, the failure of DTVLA or GLA)
to take or refrain from taking any action as required by this Combination
Agreement. Where any provision of this Combination Agreement indicates or
requires that an Affiliate of a Sky Party shall take any specified action (or
refrain from taking any specified action) prior to the Closing, then, regardless
of whether this Combination Agreement specifically provides that such Sky Party
do so, such Sky Party shall cause such Affiliate or Affiliates, as the case may
be, to take or refrain from taking such action. Such Sky Party shall be
responsible for the failure of any of its Affiliates to take or refrain from
taking any action as required by this Combination Agreement. “Affiliates” as
used in this Section 5.8 shall include Sky Brasil, DTV Brasil and their
respective Controlled Affiliates, as applicable, to the extent so specified in
any provision of this Combination Agreement.

 

(b) For purposes of this Combination Agreement, the obligation of Globo to cause
Sky Brasil or any Controlled Affiliate thereof to take or refrain from taking an
action shall be limited to (i) proposing, recommending and voting as a
Quotaholder or shareholder at any Quotaholder or shareholder meeting attended by
Globo or Affiliate thereof or (ii) if applicable, causing its designee director
to propose, recommend and vote at any board meeting attended by such designee
director, in each case in support of

 

xxiv



--------------------------------------------------------------------------------

causing such entity to take or refrain from taking any action as required by
this Combination Agreement, at a quotaholder or shareholder meeting attended by
Globo. The liability of Globo with respect to the breach of any representation
or warranty that relates to a member of the Sky Brasil Group (other than
breaches as of the Signing Date) shall be limited to its Pro-Rata Share of
indemnifiable Losses resulting from any action proposed, recommended or approved
by Globo at any quotaholder meeting that would be reasonably likely to result in
a breach of such representation or warranty. Notwithstanding the above, any vote
or approval by Globo pursuant to the antepenultimate sentence of Section 13.12
of the applicable Quotaholders Agreement shall not constitute approval for
purposes of this paragraph. This paragraph will also be applicable to News and
its Affiliates during the period in which Globo has a veto right under the
applicable Quotaholders Agreement with respect to the hiring and firing of the
President of Sky Brasil in accordance with Section 1.3(a)(iii) of the
Participation Agreement, but only to the extent that Globo exercises its rights
thereunder to veto any hiring or firing proposed by News with respect to the
President of Sky Brasil. Each Sky Party to which this Section 5.8(b) applies
shall use commercially reasonable efforts to attend quotaholder or shareholder
meetings and to cause its designee director to attend board meetings.

 

(c) On or prior to the Closing Date, with continued effect as of the Closing
Date, except as expressly otherwise agreed by Globo, all DirecTV Affiliate
Agreements (other than Continuing DTV Affiliate Agreements) shall be terminated,
and no member of the DTV Brasil Group shall have any liability or obligation to
any DTV Related Person or other Person in connection with any such DirecTV
Affiliate Agreement or the termination or expiry thereof.

 

5.9 Indebtedness.

 

(a) Prior to the Closing, the DTV Parties shall cause each member of the DTV
Brasil Group to eliminate any and all Indebtedness (other than Indebtedness set
forth in Schedule 5.9(a)), and shall use commercially reasonable efforts to do
so in a Tax-efficient manner.

 

(b) Prior to the Closing, the Sky Parties shall cause each member of the Sky
Brasil Group to eliminate any and all Indebtedness (other than the Indebtedness
set forth in Schedule 5.9(b)), and shall use commercially reasonable efforts to
do so in a Tax-efficient manner.

 

5.10 DirecTV Contracts.

 

(a) DirecTV shall, and shall cause its Affiliates (other than the members of the
DTV Brasil Group) to, indemnify the members of the DTV Brasil Group with respect
to any Loss suffered as a result of any action or failure to act by any member
of

 

xxv



--------------------------------------------------------------------------------

the DirecTV Group (other than the members of the DTV Brasil Group) under any DTV
Brasil Programming Agreement subject to cross-default or cross-termination
provisions or under which any member of the DTV Brasil Group is jointly and
severally liable with any other member of the DirecTV Group.

 

(b) DirecTV shall use commercially reasonable efforts to amend (i) the Letter
Agreement, dated March 1, 2004, between DTVLA and DTV Brasil, to revoke DTVLA’s
authority to enter into Brazilian programming agreements after Closing and (ii)
the Services Agreement, dated as of March 1, 2004, between DTVLA and DTV Brasil,
to allow DTV Brasil to terminate such agreement at will.

 

5.11 Organizational Documents. Effective as of the Closing, the DTV Parties
shall cause the Amended and Restated TV Capital Articles of Association and the
Amended and Restated DTV Brasil Articles of Association to be filed with the
applicable commercial registry, and the Sky Parties shall cause the Closing Sky
Brasil Articles of Association to be filed with the applicable commercial
registry. As promptly as practicable after the Closing, DirecTV shall deliver to
the Sky Parties evidence that the filings relating to TV Capital and DTV Brasil
have been approved and accepted by the applicable commercial registry, and the
Sky Parties shall deliver to DirecTV evidence that the filings relating to Sky
Brasil have been approved and accepted by the applicable commercial registry.

 

5.12 Ancillary Closing Agreements. Each of the Sky Parties and the DTV Parties
shall execute, or cause to be executed by its Affiliates and (in the case of the
Sky Parties) each member of the Sky Brasil Group and (in the case of the DTV
Parties) each member of the DTV Brasil Group, as applicable, at the Closing, the
Closing Sky Brasil Quotaholders Agreement, substantially in the form Attached
hereto as Exhibit 1, and each of the other Ancillary Closing Agreements, as
applicable.

 

5.13 DTVLA Credit Agreement. On or prior to the Closing, the DTV Parties shall
cause DTV Brasil and, if applicable, each other member of the DTV Brasil Group
to be released as a guarantor of DTVLA under the DTVLA Credit Agreement, shall
effect the release of all Liens on the Quotas and assets of each member of the
DTV Brasil Group and shall obtain any necessary Consent or waiver under the
DTVLA Credit Agreement (including from the committee of unsecured creditors of
DTVLA, if required) with respect to this Combination Agreement and the other
Transaction Agreements and the consummation of the transactions contemplated
hereby and thereby (including, without limitation, so that neither Sky Brasil
nor any Controlled Affiliate thereof is or becomes a guarantor of DTVLA under
the DTVLA Credit Agreement), in each case in form and substance satisfactory to
the Sky Parties.

 

5.14 TV Capital. The Parties shall consult in good-faith as to the tax treatment
of TV Capital prior to effecting any such treatment following the Closing.

 

xxvi



--------------------------------------------------------------------------------

5.15 Galaxy Latin America Brasil Ltda. Prior to the Closing, DTVLA shall
transfer and cause to be transferred to DTV Brasil all Quotas and other equity
interests of Galaxy Latin America Brasil Ltda., except for one Quota, which
shall be transferred to TV Capital.

 

5.16 Extension of Promissory Note. Prior to the scheduled maturity of the 2003
Promissory Note, the Sky Parties shall cause Sky Brasil and News shall cause
News America Incorporated to extend the maturity of the 2003 Promissory Note on
all of its existing terms other than maturity until the Value Determination Date
or the date on which News fails to comply with the Cure Plan.

 

6. Conditions Precedent.

 

6.1 Conditions to Obligations of Each Party. The respective obligations of each
Party to consummate the transactions contemplated hereby shall be subject to
satisfaction or waiver on or prior to the Closing Date of the following
conditions:

 

(a) No Injunction, Etc. Consummation of the transactions contemplated hereby or
by the Ancillary Closing Agreements shall not have been restrained, enjoined or
otherwise prohibited or made illegal by any applicable Law, including any order,
injunction, decree or judgment of any court or other Governmental Authority, and
no such Law that would have such an effect shall have been promulgated, entered,
issued or determined by any court or other Governmental Authority to be
applicable to this Combination Agreement, any Ancillary Closing Agreement, any
other Transaction Agreement or the Agency Agreement. No action or proceeding
shall be pending or threatened by any Governmental Authority or other Person
before any court or other Governmental Authority challenging or seeking to
restrain, prohibit or otherwise interfere with the consummation of the
transactions contemplated hereby or by any Ancillary Closing Agreement, any
other Transaction Agreement or the Agency Agreement or the operation or
ownership of the respective businesses of each of the Parties or any of their
respective Affiliates and any of their respective direct and indirect
shareholders.

 

(b) Required Approvals. Each Governmental Approval set forth or required to be
set forth in Schedule 3.4(b) or 4.4(b) shall have been received or granted,
except where the failure to obtain such Governmental Approvals would not,
individually and in the aggregate, reasonably be expected to have or result in a
DTV Brasil Material Adverse Effect or a Sky Brasil Material Adverse Effect, as
applicable, or expose any Party hereto, or any of their respective officers or
directors, to criminal liability or other sanction by such Governmental
Authorities. Nothing in this Section 6.1(b) shall be deemed to prevent or
restrict the Parties from agreeing to effect the Closing prior to receipt of any
such Governmental Approvals other than the ANATEL Approval.

 

xxvii



--------------------------------------------------------------------------------

6.2 Conditions to Obligations of Each of the Sky Parties. The obligations of
each of the Sky Parties to consummate the transactions contemplated hereby shall
be subject to the fulfillment on or prior to the Closing Date of the following
additional conditions (except that fulfillment of the terms set forth in clauses
(a)(i)(x), (a)(ii) (with respect to Sections 5.1(b)(iv) and (xi), (h) and (i)
below shall only be a condition to the obligations of Globo, and, in the case of
each Sky Party, except to the extent that the terms set forth in clauses (e) and
(f) below are not fulfilled due to any act or failure to act of such Sky Party):

 

(a) Representations, Performance.

 

(i) The representations and warranties of the DTV Parties contained in Sections
4.1 through 4.3, 4.8(a)(i) and 4.9 shall be true and correct (in each case
without giving effect to any materiality or DTV Brasil Material Adverse Effect
qualification or limitation but in each case except as would not reasonably be
expected, individually and in the aggregate, to have or result in (x) a DTV
Brasil Material Adverse Effect or (y) in the case of an inaccuracy of any
representation or warranty contained in Section 4.9, aggregate Losses in excess
of $40,000,000) (A) as of the date hereof and (B) to the extent that any such
representation and warranty is made as of the Closing Date as though made on the
Closing Date, except to the extent any representation or warranty is made as of
a specified date, in which case such representation or warranty shall be true
and correct as of such specified date.

 

(ii) Each of the DTV Parties shall have in all material respects (or, in the
case of Sections 5.1(a) and 5.6, in all respects) duly performed and complied
with all agreements, covenants and conditions required by Sections 5.1(a), 5.4,
5.6, 5.9, 5.12 and, with respect to Contracts relating to Brazilian Content,
Televisa Content or Cisneros Content, Sections 5.1(b)(iv) and 5.1(b)(xi) of this
Combination Agreement to be performed or complied with by it prior to or on the
Closing Date and no Quotas shall have been issued or Quotaholder Funding
converted or capitalized in breach of Sections 4.4 through 4.7 of the Amended
Sky Brasil Quotaholders Agreement (if applicable), other than, in the case of
Sections 5.1(a) and 5.6 of this Combination Agreement, for breaches that,
individually and in the aggregate, would not reasonably be expected to have or
result in a DTV Brasil Material Adverse Effect.

 

(iii) The DTV Parties shall have delivered to the Sky Parties a certificate,
dated the Closing Date and signed by an authorized officer of each, to the
effect set forth above in this Section 6.2(a).

 

(b) Ancillary Closing Agreements. DirecTV and each of its Affiliates that is a
party to any Ancillary Closing Agreement shall have duly executed and delivered
to

 

xxviii



--------------------------------------------------------------------------------

each of the Sky Parties a copy of each Ancillary Closing Agreement to which
DirecTV or such Affiliate is a party, and, with respect to each Sky Party, the
other Sky Party and each of its Affiliates that is a party to any Ancillary
Closing Agreement shall have duly executed and delivered to the first Sky Party
a copy of each Ancillary Closing Agreement to which the other Sky Party, or such
Affiliate, is a party.

 

(c) DTVLA Credit Agreement. (i) Each of DTV Brasil and each other member of the
DTV Brasil Group shall have been released in full as a guarantor of DTVLA and
Loan Party under the DTVLA Credit Agreement, (ii) any and all Liens under the
DTVLA Credit Agreement on (A) the Quotas of any member of the DTV Brasil Group
and (B) any assets of the members of the DTV Brasil Group shall have been
released in full and (iii) DTVLA shall have obtained any necessary Consent or
waiver under the DTVLA Credit Agreement (including from the committee of
unsecured creditors of DTVLA, if required) with respect to this Combination
Agreement, the other Transaction Agreements, and the consummation of the
transactions contemplated hereby and thereby (including, without limitation, so
that none of Sky Brasil and its Controlled Affiliates is or becomes a guarantor
of DTVLA under the DTVLA Credit Agreement), in each case in accordance with
Section 5.13.

 

(d) Consents. All Consents (other than Governmental Approvals) set forth or
required to be set forth on Schedule 4.4(b) shall have been obtained without
condition, except for Consents the failure of which to be made or obtained,
individually and in the aggregate, would not reasonably be expected to have or
result in a DTV Brasil Material Adverse Effect. Complete and correct copies of
all such material Consents shall have been delivered to Globo.

 

(e) TV Capital Articles of Association. The Amended TV Capital Articles of
Association shall have been filed with the Junta Comercial do Estado de São
Paulo.

 

(f) Sky Brasil and DTV Brasil Articles of Association. The Amended DTV Brasil
Articles of Association and the Closing Sky Brasil Articles of Association shall
have been filed with the Junta Comercial do Estado de São Paulo.

 

(g) Termination of Quotaholder Agreements, etc. All Quotaholder, shareholder and
other similar agreements relating to any member of the DTV Brasil Group shall
have been terminated, and the relevant member of the DTV Brasil Group released
from all liability thereunder.

 

(h) Directors. In the event that any board of directors or other governing board
of TV Capital or member of the DTV Brasil Group exists, a person designated by
Globo shall have been appointed as a member of such board of directors or other
governing board, and such appointment shall have been duly approved by the
equityholders or directors of the applicable member of the DTV Brasil Group to
the extent required to make such appointment effective.

 

xxix



--------------------------------------------------------------------------------

(i) Releases. PanAmSat shall have executed and delivered to Globo the PanAmSat
Release, each of the DTH Techco Releasors shall have executed and delivered to
Globo a DTH Techco Release with respect to the DTH Techco Financing Agreements
(except for any DTH Techco Financing Agreements that terminated prior to January
1, 2005, provided that News shall have used commercially reasonable efforts
until June 1, 2005, to obtain DTH Techco Releases with respect to such DTH
Techco Financing Agreements), each of the partners of MCOP, DTH Techco and Sky
Partners and their respective ultimate parents shall have executed the
Partnership Releases with respect to the Partnership Agreements.

 

6.3 Conditions to Obligations of the DTV Parties. The obligation of the DTV
Parties to consummate the transactions contemplated hereby shall be subject to
the fulfillment, on or prior to the Closing Date, of the following additional
conditions:

 

(a) Representations; Performance.

 

(i) The representations and warranties of the Sky Parties contained in Sections
3.1 through 3.3 and Section 3.9 shall be true and correct (in each case without
giving effect to any materiality or Sky Brasil Material Adverse Effect
qualification or limitation but in each case except as would not reasonably be
expected, individually and in the aggregate, to have or result in (x) a Sky
Brasil Material Adverse Effect or (y) in the case of an inaccuracy of any
representation or warranty contained in Section 3.9, aggregate Losses in excess
of $40,000,000 (i) as of the date hereof and (ii) to the extent that any such
representation and warranty is made as of the Closing Date as though made on the
Closing Date, except to the extent any representation or warranty is made as of
a specified date, in which case such representation or warranty shall be true
and correct as of such specified date.

 

(ii) Each Sky Party shall have in all material respects (or, in the case of
Sections 5.2(a) and 5.6, in all respects) duly performed and complied with all
agreements, covenants and conditions required by Sections 5.2(a), 5.4, 5.6, 5.9
and 5.12 of this Combination Agreement to be performed or complied with by it
prior to or on the Closing Date, other than, in the case of Sections 5.2(a) and
5.6, of this Combination Agreement, for breaches that, individually and in the
aggregate, would not reasonably be expected to have or result in a Sky Brasil
Material Adverse Effect.

 

(iii) Each Sky Party shall have delivered to the DTV Parties a certificate,
dated the Closing Date and signed by an authorized officer of such Sky Party,
with respect to the representations and warranties made by such Sky Party, to
the effect set forth above in this Section 6.3(a).

 

xxx



--------------------------------------------------------------------------------

(b) Ancillary Closing Agreements. Each Sky Party and each of such Sky Party’s
Affiliates that is a party to any Ancillary Closing Agreement shall have duly
executed and delivered to DirecTV a copy of each Ancillary Closing Agreement to
which such Sky Party or any of its Affiliates is a party.

 

(c) Sky Brasil Articles of Association. The Closing Sky Brasil Articles of
Association shall have been filed with the Junta Comercial do Estado de São
Paulo.

 

(d) Consents. All Consents (other than Governmental Approvals) set forth or
required to be set forth on Schedule 3.4(b) shall have been obtained without
condition, except for Consents the failure of which to be made or obtained,
individually and in the aggregate, would not reasonably be expected to have or
result in a Sky Brasil Material Adverse Effect. Complete and correct copies of
all such material Consents shall have been delivered to the DTV Parties.

 

7. Termination.

 

7.1 Termination.

 

(a) This Combination Agreement may be terminated at any time prior to the
Closing Date:

 

(i) by the written agreement of DirecTV, News and Globo;

 

(ii) by DirecTV, News or Globo if any permanent Order by a Governmental
Authority ordering the Shutdown, sale or other disposal by News, DirecTV and
their Affiliates of their Competing Interest in a Competing Platform, or
otherwise preventing the consummation of the transactions contemplated by this
Combination Agreement, shall have become final and non-appealable to such
Governmental Authority;

 

(iii) by DirecTV, News or Globo by written notice to the other Parties at any
time after 5:00 p.m., New York City time on January 1, 2006 if the transactions
contemplated hereby shall not have been consummated pursuant hereto, provided
that the right to terminate this Combination Agreement under this Section
7.1(a)(iii) shall not be available to any party whose failure to fulfill in any
material respect any obligations under this Combination Agreement has caused or
resulted in the failure of the Closing to occur on or before such date and
provided further that any termination under this Section 7.1(a)(iii) shall not
be effective until April 1, 2006 if at the time of any termination notice, the
Parties reasonably agree that the Required Approvals will be received, and
Closing will occur, prior to April 1, 2006;

 

xxxi



--------------------------------------------------------------------------------

(iv) by Globo if at any time News and its Affiliates no longer have a Competing
Interest in DTV Brasil or any successor thereto for any reason other than a
Required Disposition; or

 

(v) automatically, without any action or further notice being required, upon
disposal by News of its entire interest in DTV Brasil pursuant to the exercise
by Globo of its Disposition Right.

 

7.2 Effect of Termination. In the event of the termination of this Combination
Agreement pursuant to the provisions of Section 7.1, this Combination Agreement
shall become void and have no effect, without any liability to any Person in
respect hereof or of the transactions contemplated hereby on the part of any
Party hereto, or any of its directors, officers, Representatives, stockholders
or Affiliates, except as specified in Article 9 and except for any liability
resulting from such Party’s breach of this Combination Agreement, and for
indemnification obligations hereunder related to such breach.

 

8. Indemnification.

 

8.1 Indemnification by DirecTV.

 

(a) Subject to the provisions of this Article 8, DirecTV shall defend, indemnify
and hold harmless each of the Sky Parties, their respective Affiliates and each
officer, director, employee, agent, adviser, representative, successor and
permitted assign of any of the foregoing (collectively, the “Sky Party
Indemnitees”) from and against, and pay or reimburse the applicable Sky Party
Indemnitee for, any and all Losses resulting from or arising out of:

 

(i) any inaccuracy in any representation or warranty when made or deemed made by
any DTV Party herein (other than any inaccuracy in a representation or warranty
specified in Section 6.2(a)(i) that was known at Closing by the Sky Party
Indemnitee seeking indemnification hereunder), or made by any DTV Party or any
of their Affiliates under any of the Ancillary Closing Agreements or in
connection herewith or therewith (which, for purposes of this Article 8, shall
each be read without reference to DTV Brasil Material Adverse Effect, Material
Adverse Effect, materiality or any similar materiality qualifier (other than as
to the listing of the DTV Brasil Material Contracts in Section 4.8), or any
qualification or requirement that a matter be or not be “reasonably expected” to
occur, in each case contained in or otherwise applicable to such representation
or warranty which qualification limits the scope of such representation or
warranty and, giving effect thereto, renders such representation or warranty
accurate); or

 

xxxii



--------------------------------------------------------------------------------

(ii) any failure of any DTV Party or any of their respective Affiliates to
perform any covenant or agreement hereunder (other than any failure of a
covenant or agreement in this Combination Agreement specified in Section
6.2(a)(iii) that was known at Closing by the Sky Party Indemnitee seeking
indemnification hereunder) or under any of the Ancillary Closing Agreements or
fulfill any other obligation in respect hereof or thereof;

 

in each case, except that (x) if such Loss would also constitute a Non-Permitted
Liability, such Loss will instead be subject to indemnification pursuant to
Section 8.6(a) below (or if such Loss would otherwise constitute a Non-Permitted
Liability for the basket set forth in clause (i) of the definition thereof, such
Loss will count towards such basket) and (y) subject to the terms of Section
8.6(a), if such Loss is a Loss of a member of the DTV Brasil Group, such Loss
shall be indemnified directly to such member of the DTV Brasil Group.

 

(b) Except for inaccuracies in the representations and warranties contained in
Sections 4.1, 4.2 and 4.3 not known at Closing by the Sky Party Indemnitee
seeking indemnification hereunder, DirecTV shall not be required to indemnify
the applicable Sky Party Indemnitee with respect to any claim for
indemnification pursuant to clause (i) of Section 8.1(a) in respect of any
inaccuracy in any representation or warranty of any DTV Party referred to in
such clause, unless and until the aggregate amount of all claims against DirecTV
under this Section 8.1 exceeds $1,000,000 (the “DirecTV Threshold Amount”), in
which event the applicable Sky Party Indemnitees shall be entitled to
indemnification, and DirecTV shall become liable, for the aggregate Losses
including the DirecTV Threshold Amount; provided, however, that the aggregate
liability of DirecTV to the Sky Party Indemnitees (whether in connection with a
representation or warranty relating specifically to any DTV Party or Affiliate
thereof or to any member of the DTV Brasil Group) under this Section 8.1 (except
with respect to any inaccuracy in any representation or warranty contained in
Section 4.1, 4.2 or 4.3 not known at Closing by the Sky Party Indemnitee seeking
indemnification hereunder) shall not exceed $40,000,000).

 

8.2 Indemnification by the Sky Parties.

 

(a) Subject to this Article 8, each of the Sky Parties shall defend, indemnify
and hold harmless DirecTV, its Affiliates and each officer, director, employee,
agent, adviser, representative, successor and permitted assign of any of the
foregoing (collectively, the “DTV Indemnitees”) from and against, and pay or
reimburse the applicable DTV Indemnitee for, any and all Losses resulting from
or arising out of:

 

(i) any inaccuracy in any representation or warranty (other than any inaccuracy
in a representation or warranty specified in Section 6.3(a)(i) that was known at
Closing by the DTV Indemnitee seeking indemnification

 

xxxiii



--------------------------------------------------------------------------------

hereunder) when made or deemed made by such Sky Party herein or made by such Sky
Party or any of its Affiliates under any of the Ancillary Closing Agreements or
in connection herewith or therewith (which, for purposes of this Article 8,
shall each be read without reference to Sky Brasil Material Adverse Effect,
Material Adverse Effect, materiality or any similar materiality qualifier (other
than as to the listing of the Sky Brasil Material Contracts in Section 3.8), or
any qualification or requirement that a matter be or not be “reasonably
expected” to occur, in each case contained in or otherwise applicable to such
representation or warranty, which qualification or requirement limits the scope
of such representation and, giving effect thereto, renders such representation
or warranty accurate); or

 

(ii) any failure of such Sky Party or any Affiliate of such Sky Party to perform
any covenant or agreement hereunder (other than any failure of a covenant or
agreement in this Combination Agreement specified in Section 6.3(a)(ii) that was
known at Closing by the DTV Indemnitee seeking indemnification hereunder) or
under any of the Ancillary Closing Agreements or fulfill any other obligation in
respect hereof or thereof;

 

in each case, except that (x) if such Loss would also constitute a Non-Permitted
Liability, such Loss will instead be subject to indemnification pursuant to
Section 8.6(b) below (or if such Loss would otherwise constitute a Non-Permitted
Liability for the basket set forth in clause (i) of the definition thereof, such
Loss will count towards such basket) and (y) subject to the terms of Section
8.6(a),if such Loss is a Loss of a member of the Sky Brasil Group, such Loss
shall be indemnified directly to such member of the Sky Brasil Group.

 

(b) Except for inaccuracies in the representations and warranties contained in
Sections 3.1, 3.2 and 3.3 not known at Closing by the DTV Indemnitee seeking
indemnification hereunder, no Sky Party shall be required to indemnify the
applicable DTV Indemnitee with respect to any claim for indemnification pursuant
to clause (i) of Section 8.2(a) in respect of any inaccuracy in any
representation or warranty of such Sky Party referred to in such clause, unless
and until the aggregate amount of all claims against such Sky Party under this
Section 8.2 exceeds $1,000,000 (the “Individual Sky Party Threshold Amount”), in
which event the applicable DTV Indemnitee shall be entitled to indemnification,
and the Sky Parties shall become liable, for the aggregate Losses, including the
Individual Sky Party Threshold Amount; provided, however, that the aggregate
liability of the Sky Parties to DTV Indemnitees (whether in connection with a
representation or warranty relating specifically to any Sky Party or Affiliate
thereof, or to any member of the Sky Brasil Group) under this Section 8.2
(except with respect to any inaccuracy in any representation or warranty
contained in Section 3.1, 3.2 or 3.3 not known at Closing by the DTV Indemnitee
seeking indemnification hereunder) shall not exceed $40,000,000.

 

xxxiv



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Combination Agreement, but
subject to Section 8.7, each Sky Party shall only be liable to the DTV
Indemnitees and to Sky Brasil with respect to Losses arising out of any
inaccuracy in a representation or warranty (i)(x) made solely with respect to
such Sky Party or its Affiliates or (y) relating to a member of the Sky Brasil
Group or (ii) any breach of covenant by such Sky Party or any Affiliate thereof.
No Sky Party shall be required to indemnify any DTV Indemnitee for Losses
related to (i) any inaccuracy in any representation or warranty made with
respect to another Sky Party or any of its Affiliates, or (ii) any breach of any
covenant by another Sky Party or any of its Affiliates. As used herein, no
member of the Sky Brasil Group shall constitute an “Affiliate” of any Sky Party,
unless specifically so indicated in the applicable provision of this Combination
Agreement or other Ancillary Closing Agreement.

 

8.3 Payment Adjustments, etc. Section 9.2 of the Participation Agreement is
hereby incorporated by reference in its entirety, provided that any reference to
an “Indemnified Party” thereunder shall be understood to be a reference to a
Person entitled to indemnification under this Combination Agreement.

 

8.4 Indemnification Procedures. Section 9.3 of the Participation Agreement is
hereby incorporated by reference in its entirety, provided that any reference to
“Indemnified Party” thereunder shall also include, for the purposes of
indemnification pursuant to Section 8.6, the members of the DTV Brasil Group and
the Sky Brasil Group.

 

8.5 Survival of Representations and Warranties, etc. All claims for
indemnification under Section 8.1(a)(i) and 8.2(a)(i) with respect to the
representations and warranties contained therein must be asserted on or prior to
the date that is 30 days after the termination of the respective survival
periods set forth in this Section 8.5. The representations and warranties
contained in this Combination Agreement shall survive the execution and delivery
of this Combination Agreement, any examination by or on behalf of the Parties
and the completion of the transactions contemplated herein, but only to the
extent specified below:

 

(a) except as set forth in clause (b) or (c) below, the representations and
warranties contained in Articles 3 and 4 shall survive for a period ending on
the first anniversary of the Closing Date;

 

(b) the representations and warranties of the Sky Parties contained in Sections
3.1, 3.2 and 3.3 shall survive without limitation; and

 

(c) the representations and warranties of the DTV Parties contained in Sections
4.1, 4.2 and 4.3 shall survive without limitation.

 

xxxv



--------------------------------------------------------------------------------

8.6 Non-Permitted Liabilities.

 

(a) The DTV Parties shall indemnify and hold harmless each member of the DTV
Brasil Group from and against, and pay or reimburse each member of the DTV
Brasil Group for, any and all Losses incurred by such member of the DTV Brasil
Group in connection with any Non-Permitted Liability of such member.

 

(b) The Sky Parties shall indemnify and hold harmless each member of the Sky
Brasil Group from and against, and pay or reimburse each member of the Sky
Brasil Group for, any and all Losses incurred by such member of the Sky Brasil
Group in connection with any Non-Permitted Liability of such member.

 

(c) Notwithstanding anything to the contrary in Sections 8.1 and 8.2 above,
indemnification for Indebtedness shall be in accordance with this Section 8.6.

 

8.7 Liability. Notwithstanding anything to the contrary in this Combination
Agreement:

 

(a) In the event of any breach of a representation or warranty or of any
covenant by any Sky Party with respect to any member of the Sky Brasil Group,
such Sky Party shall only be liable (x) if such breach did not result from any
act or failure to act by any other Sky Party, Liberty or any Affiliate of any of
the foregoing and (y) to the extent of its Pro-Rata Share of such Loss, subject
always to Section 5.8(b);

 

(b) Globo shall not have any liability to any News Party with respect to any
Loss suffered by a DirecTV Party; and

 

(c) In the event that Globo has any liability for any breach of representation
or warranty, breach of covenant or otherwise under this Combination Agreement or
any Ancillary Closing Agreement, it shall have the option to meet part or all of
its indemnification or other monetary obligations by (i) transferring to the
applicable Indemnified Party or other recipient such number of Sky Brasil Quotas
(including, if applicable, Sky Brasil Quotas issuable upon conversion or
capitalization of any Quotaholder Funding made by a member of the Globo Group)
representing a capitalization in Reais equal to the product of the US Dollar
Indemnity and the Applicable Factor based on a value of R$1 per Quota), provided
that any indemnity payable in the form of Sky Brasil Quotas shall be paid to
DirecTV or its designated Affiliate or (in the event DirecTV or such Affiliate
is not already a Quotaholder of Sky Brasil) News or its designated Affiliate
whereupon DirecTV or News, as applicable, shall have the obligation to indemnify
the applicable member of the Sky Brasil Group or the DTV Brasil Group, or such
other Indemnified Party in cash for the amount of the applicable Loss or (ii)
setting off such indemnification or other obligations against any
indemnification or other obligations the applicable Indemnified Party may have
to Globo, to the extent such Indemnified Party may have indemnification or other
obligations to Globo. Notwithstanding anything to the contrary herein, Globo
shall have no obligation

 

xxxvi



--------------------------------------------------------------------------------

to transfer Quotas as payment on its indemnity obligations, or otherwise make
any indemnity payment based on its Pro-Rata Share of any Liability, until (x)
the occurrence of the Value Determination Date and (y) the earlier of (i) the
date the Sky Brasil Articles of Association have been amended and the applicable
Governmental Approvals have been received, each to the extent necessary under
applicable Law and (ii) 270 days after any such indemnity payment is due,
provided that, with respect to (y), Globo News and DirecTV will take all
reasonable actions to effect the conditions in clause (y)(i); if, after the
occurrence of the Value Determination Date, Globo is unable to transfer such
Quotas within such 270 day period because of a failure to amend the Sky Brasil
Articles of Association and obtain any necessary Governmental Approval, Globo
shall be required to make such indemnity payments pursuant to the second
sentence of Section 9.3(d) of the Participation Agreement, as if the expiry of
such 270 day period was the date of demand by the Indemnified Party.

 

9. Miscellaneous.

 

9.1 Terms Generally. The words “hereby”, “herein”, “hereof”, “hereunder” and
words of similar import refer to this Combination Agreement as a whole
(including the Exhibits and Schedules hereto) and not merely to the specific
section, paragraph or clause in which such word appears. All references herein
to Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Combination
Agreement unless the context shall otherwise require. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The definitions given for terms in this Article 9 and elsewhere in
this Combination Agreement shall apply equally to both the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. Except as
otherwise expressly provided herein, all references to “dollars” or “$” shall be
deemed references to the lawful money of the United States of America.

 

9.2 Expenses.

 

(a) Except as set forth below in this Section 9.2 or as otherwise specifically
provided for in this Combination Agreement, the Parties shall bear their
respective expenses, costs and fees (including attorneys’ fees) in connection
with the transactions contemplated hereby, including the preparation, execution
and delivery of this Combination Agreement and compliance herewith, whether or
not the transactions contemplated hereby shall be consummated, except that Sky
Brasil and DTV Brasil shall bear all expenses incurred after the date hereof
(other than attorneys’ fees incurred by the Parties) in connection with the
Required Approvals.

 

(b) The DTV Parties shall be responsible for, and none of the Sky Parties shall
bear, any Taxes that relate to the Contribution of the TV Capital or DTV Brasil

 

xxxvii



--------------------------------------------------------------------------------

Quotas pursuant to this Combination Agreement (including applicable transfer
Taxes, registration fees, gains Taxes, Revenue Taxes and Income Taxes resulting
directly from such sale of such TV Capital and DTV Brasil Quotas).

 

9.3 Notices. All notices and other communications required or permitted by this
Combination Agreement shall be made in writing, and any such notice or
communication shall be delivered in person, transmitted by telex or telecopier,
mailed, certified or registered mail, return receipt requested, with postage
prepaid, or sent by courier service and shall be deemed given when so received
if delivered personally or by telex or telecopy (provided that a copy is also
sent by certified or registered mail or by internationally recognized courier
service), or if mailed, seven calendar days after the date of mailing (three
calendar days in the case of an internationally recognized courier service), as
follows:

 

Globo:

 

Globo Comunicações e Participações S.A.

Avenida de Afranio de Melo Franco, 135

Rio de Janeiro, 22430 – 060

Brasil

Attn: Mr. Jorge Nobrega and Mrs. Rossana Fontenele

Tel: +55-21-2540-4491

Fax: +55-21-2512-5046

 

with a copy to:

 

TV Globo Ltda.

Rua Marques de São Vicente, 30

Rio de Janeiro, 22451-040

Brasil

Attn: Ms. Simone Lahorgue Nunes

Tel: +55-21-2540-1057

Fax: +55-21-2540-1086

 

with a copy to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

U.S.A.

Attn: Mr. Michael J. Gillespie

Tel: +1-212-909-6463

Fax: +1-212-909-6836

 

xxxviii



--------------------------------------------------------------------------------

News:

 

The News Corporation Limited

1211 Avenue of the Americas

New York, NY 10036

U.S.A.

Attn: Mr. Lawrence A. Jacobs

Tel: +1-212-852-7720

Fax: +1-212-852-7896

 

with a copy to:

 

Hogan & Hartson L.L.P.

875 Third Avenue

New York, NY 10022

U.S.A.

Attn: Mr. Ira S. Sheinfeld

Tel: +1-212-918-8212

Fax: +1-212-918-3100

 

DirecTV and DTVLA:

 

The DIRECTV Group, Inc.

2250 East Imperial Highway

El Segundo, CA 90245

U.S.A.

Attn: General Counsel

Tel: +1-310-964-0808

Fax: +1-310-964-4991

 

with a copy to:

 

DIRECTV Latin America, LLC

1211 Avenue of the Americas

New York, NY 10036

U.S.A.

Attn: General Counsel

Tel: +1-212-462-5036

Fax: +1-212-462-5060

 

9.4 Governing Law, Jurisdiction, Process, Etc.

 

(a) This Combination Agreement will be governed by and construed in accordance
with the laws of the State of New York, United States of America (regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law to the extent such principles or rules are not mandatorily applicable by
statute and would require the application of the laws of another jurisdiction).

 

xxxix



--------------------------------------------------------------------------------

(b) Each Party irrevocably consents and agrees that any legal action, suit or
proceeding commenced to enforce any right under this Combination Agreement shall
be commenced only in the courts of the State of New York, County of New York, or
of the U.S. District Court for the Southern District of New York. Each Party
irrevocably submits to the jurisdiction of those courts for any such legal
action, suit or proceeding and waives, to the fullest extent permitted by law,
the right to commence any such legal action, suit or proceeding in any other
court or venue and any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding brought in any such
courts, and any claim that any such suit, action or proceeding brought in such
courts has been brought in an inconvenient forum, and further agrees that a
final judgment in any such suit, action or proceeding brought in such courts
shall be conclusive and binding on such Party.

 

(c) News hereby irrevocably designates News America Incorporated, with an office
at 1211 Avenue of the Americas, New York, New York 10036, as its designee,
appointee and agent to receive, for and on its behalf service of process in such
jurisdiction in any legal action or proceedings solely with respect to the
enforcement of any right under this Combination Agreement, and such service will
be deemed complete upon delivery thereof to News America Incorporated, provided
that in the case of any such service upon News America Incorporated, the Party
effecting such service will also deliver a copy thereof to News by facsimile and
internationally recognized courier service in accordance with Section 9.3
hereto.

 

(d) News (if News America Incorporated is dissolved) hereby irrevocably
designates Corporation Service Company (or, upon notice to the other Parties
hereto, any other agent) as its designee, appointee and agent to receive, for
and on its behalf service of process in such jurisdiction and in any legal
action or proceedings solely with respect to the matters set forth in Section
9.4(c) above, and such service will be deemed complete upon delivery thereof to
such process agent, provided that in the case of any such service upon the
process agent, the Party effecting such service has also delivered a copy
thereof to News by facsimile and internationally recognized courier service in
accordance with Section 9.3. News will take all such action as may be necessary
to continue said appointment in full force and effect or to appoint another
agent so News will at all times have an agent for service of process for the
above purposes in New York, New York. In the event of the transfer of all or
substantially all of the assets and business of the process agent (whether
Corporation Service Company or otherwise) to any other corporation by
consolidation, merger, sale of assets or otherwise, such other corporation will
be substituted hereunder for the process agent with the same effect as if named
herein in place of Corporation Service Company or such other agent. Nothing
herein will affect the right of any Party to serve process in any other manner
permitted by applicable law,

 

xl



--------------------------------------------------------------------------------

provided that no service shall be deemed complete unless a copy of such service
is also delivered to News by facsimile and internationally recognized courier
service in accordance with Section 9.3. Each Party expressly acknowledges that
the foregoing waiver is intended to be irrevocable under the laws of the State
of New York and of the United States of America.

 

(e) Globo hereby irrevocably designates Corporation Service Company, with an
office at 1133 Avenue of the Americas, Suite 3100, New York, New York 10036, as
its designee, appointee and agent to receive, for and on its behalf service of
process in such jurisdiction in any legal action or proceedings solely with
respect to the enforcement of any right under this Combination Agreement, and
such service will be deemed complete upon delivery thereof to Corporation
Service Company, provided that in the case of any such service upon Corporation
Service Company, the Party effecting such service has also delivered a copy
thereof to Globo by facsimile and internationally recognized courier service in
accordance with Section 9.3. Globo will take all such action as may be necessary
to continue said appointment in full force and effect or to appoint another
agent so that Globo will at all times have an agent for service of process for
the above purposes in New York, New York. In the event of the transfer of all or
substantially all of the assets and business of the process agent (whether
Corporation Service Company or otherwise) to any other corporation by
consolidation, merger, sale of assets or otherwise, such other corporation will
be substituted hereunder for the process agent with the same effect as if named
herein in place of Corporation Service Company or such other agent. Nothing
herein will affect the right of any Party to serve process in any other manner
permitted by applicable law, provided that no service shall be deemed complete
unless a copy of any such service is also delivered to Globo by facsimile and
internationally recognized courier service in accordance with Section 9.3. Each
Party expressly acknowledges that the foregoing waiver is intended to be
irrevocable under the laws of the State of New York and of the United States of
America.

 

(f) Each Party hereto acknowledges and agrees that the other Parties would be
irreparably damaged in the event that the provisions of this Combination
Agreement were not performed in accordance with their specific terms or were
otherwise breached. Accordingly, each of the Parties agrees that money damages
would not be a sufficient remedy for the other Parties hereto for any such
non-performance or breach by it, and that in addition to all other remedies the
other Parties hereto may have, they shall be entitled to specific performance
and to injunctive or other equitable relief as a remedy for or to prevent any
such non-performance or breach or to seek to enforce specifically this
Combination Agreement and the terms and provisions hereof. Each Party hereto
agrees not to oppose the granting of such relief in the event a court determines
that such a nonperformance or breach has occurred, and to waive any requirement
for the securing or posting of any bond in connection with such remedy.

 

xli



--------------------------------------------------------------------------------

9.5 Binding Effect. This Combination Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective heirs, successors and
permitted assigns.

 

9.6 Assignment.

 

(a) This Combination Agreement shall not be assignable or otherwise transferable
by any Party hereto without the prior written consent of the other Parties, and
any purported assignment or other transfer without such consent shall be void
and unenforceable, provided that Globo shall have the right to assign all or any
part of its rights and obligations hereunder to TV Globo or any other member of
the Globo Group, and provided further that each of News and DirecTV shall have
the right to assign its rights and obligations hereunder to its Controlled
Affiliates. In the event of any assignment by Globo to a Controlled Affiliate,
Globo shall remain responsible for the performance in full by such Controlled
Affiliate, and in the event any of such assignment to TV Globo to a Controlled
Affiliate of TV Globo, TV Globo shall be responsible for the performance in full
by such Controlled Affiliate. In the event of any assignment by News or DirecTV
to a Controlled Affiliate thereof, News or DirecTV, as applicable, shall remain
responsible for the performance in full by such Controlled Affiliate. News shall
also have the right to assign its rights and obligations under this Combination
Agreement upon a transfer of the entire aggregate interest in Sky Brasil held by
the News Group to DirecTV (or any Affiliate thereof) provided that, upon such
assignment, News shall continue to be bound by its obligations thereunder.
Notwithstanding any permitted assignment hereunder, in no case will the
assigning Party be released as a result of any such assignment from any of its
obligations under Section 5.4 or in the case of any obligation already
applicable to such assigning Party and its Controlled Affiliates.

 

(b) Notwithstanding anything to the contrary in this Combination Agreement, the
other Related Agreements or the Participation Agreement, Globo shall be
permitted to pledge all or part of its rights under the Combination Agreement or
any other Transaction Agreement to any financial institution and to effect a
Globo Monetization. Any such pledge shall not constitute a transfer of equity
for any purpose under this Combination Agreement or any other Transaction
Agreements, except to the extent any foreclosure by such pledge results in the
sale of any Globo equity.

 

(c) Notwithstanding Section 9.6(a), promptly upon a reorganization of News
resulting in News Parent becoming the ultimate parent of News and its Controlled
Affiliates, the rights and obligations of News under this Combination Agreement
shall be deemed immediately transferred to and assumed by News Parent, and each
reference to News hereunder and thereunder shall be deemed a reference to News
Parent, it being understood that News shall be a Controlled Affiliate of News
Parent. Promptly following such reorganization, News Parent shall execute and
deliver to the other Parties hereto a joinder to the Transaction Agreements or
other instrument confirming that it is party to and bound by the Transaction
Agreements to the same extent that News was bound immediately prior to such
reorganization, whereupon News shall be released therefrom.

 

xlii



--------------------------------------------------------------------------------

9.7 No Third Party Beneficiaries. Except as provided in Section 5.10(a) and
6.2(c) and Article 8 with respect to indemnification of Sky Party Indemnitees,
DTV Brasil Indemnitees, the Sky Brasil Group and the DTV Brasil Group, as
applicable, nothing in this Combination Agreement shall confer any rights upon
any person or entity other than the Parties and their respective heirs,
successors and permitted assigns.

 

9.8 Amendment; Waivers, Etc. No amendment, modification or discharge of this
Combination Agreement, and no waiver hereunder, shall be valid or binding unless
set forth in writing and duly executed by the Party against whom enforcement of
the amendment, modification, discharge or waiver is sought. Any such waiver
shall constitute a waiver only with respect to the specific matter described in
such writing and shall in no way impair the rights of the Party granting such
waiver in any other respect or at any other time. Neither the waiver by any of
the Parties of a breach of or a default under any of the provisions of this
Combination Agreement, nor the failure by any of the Parties, on one or more
occasions, to enforce any of the provisions of this Combination Agreement or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.

 

9.9 Remedies. The rights and remedies herein provided are cumulative and none is
exclusive of any other, or of any rights or remedies that any party may
otherwise have at law or in equity. The rights and remedies of any Party based
upon, arising out of or otherwise in respect of any inaccuracy or breach of any
representation, warranty, covenant or agreement or failure to fulfill any
condition shall in no way be limited by the fact that the act, omission,
occurrence or other state of facts upon which any claim of any such inaccuracy
or breach is based may also be the subject matter of any other representation,
warranty, covenant or agreement as to which there is no inaccuracy or breach.
Each of the Parties acknowledges and agrees that the other Parties would be
irreparably damaged in the event that the provisions of this Combination
Agreement were not performed in accordance with their specific terms or were
otherwise breached. Accordingly, each of the Parties agrees that, in addition to
any other remedy to which any such other Party may be entitled at law or in
equity, such other Party shall also be entitled to injunctive or other interim
or equitable relief to prevent breaches of the provisions of this Combination
Agreement and to seek to enforce specifically this Combination Agreement and the
terms and provisions hereof.

 

9.10 Entire Agreement. This Combination Agreement, the other Transaction
Agreements (including the Ancillary Closing Agreements (when executed and
delivered), the Existing Confidentiality Agreements and any other operational
agreements between any Party hereto and Sky Brasil constitute the entire
agreement and supersede all prior

 

xliii



--------------------------------------------------------------------------------

agreements and understandings, both written and oral, between the Parties with
respect to the subject matter hereof. For the avoidance of doubt, the Master
Agreement shall only continue to the extent set forth in Section 2.4 of the
Participation Agreement.

 

9.11 Severability. Any term or provision of this Combination Agreement which is
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without rendering invalid, illegal or unenforceable the
remaining terms and provisions of this Combination Agreement or affecting the
validity, illegality or enforceability of any of the terms or provisions of this
Combination Agreement in any other jurisdiction. If any provision of this
Combination Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the Parties shall negotiate in good faith to modify this Combination Agreement
so as to effect the original intent of the Parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated herein
are consummated as originally contemplated to the fullest extent possible.

 

9.12 Construction. The parties have participated jointly in the negotiation and
drafting of this Combination Agreement. In the event an ambiguity or question of
intent or interpretation arises, this Combination Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Combination Agreement.

 

9.13 Headings. The headings contained in this Combination Agreement are for
purposes of convenience only and shall not affect the meaning or interpretation
of this Combination Agreement.

 

9.14 Counterparts. This Combination Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument.

 

xliv



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Combination Agreement as
of the date first above written.

 

GLOBO COMUNICAÇÕES E PARTICIPAÇÕES S.A.

By:

 

/s/ Ronnie Vaz Moreira

--------------------------------------------------------------------------------

Name:

 

Ronnie Vaz Moreira

Title:

 

Chief of Operations

By:

 

/s/ Stefan Alexander

--------------------------------------------------------------------------------

Name:

 

Stefan Alexander

Title:

 

Chief Financial Officer

THE NEWS CORPORATION LIMITED

By:

 

/s/ Arthur M. Siskind

--------------------------------------------------------------------------------

Name:

 

Arthur M. Siskind

Title:

 

Senior Executive Vice President and Group General Counsel

THE DIRECTV GROUP, INC.

By:

 

/s/ Bruce B. Churchill

--------------------------------------------------------------------------------

Name:

 

Bruce B. Churchill

Title:

  Executive Vice-President and Chief Financial Officer

DIRECTV LATIN AMERICA, LLC

By:

 

/s/ Bruce B. Churchill

--------------------------------------------------------------------------------

Name:

 

Bruce B. Churchill

Title:

 

President

 

xlv



--------------------------------------------------------------------------------

GLA BRASIL LTDA.

By:

 

/s/ Luis Eduardo Baptista

--------------------------------------------------------------------------------

Name:

  Luis Eduardo Baptista

Title:

  General Manager

 

xlvi